Exhibit 10.13

EXECUTION VERSION

[*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS. ASTERISKS DENOTE SUCH OMISSIONS.

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Security Agreement”)
is entered into as of November 20, 2012 by and among ALTRA HOLDINGS, INC., a
Delaware corporation (the “Company”), the Subsidiaries of the Company listed on
the signature pages hereto, together with each other Subsidiary that may
hereafter become party to this Security Agreement from time to time, in
accordance with the terms of the Credit Agreement (as defined below), by
executing a Supplement hereto in substantially the form of Annex I attached
hereto (all such Subsidiaries, together with the Company, the “Grantors”), and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for itself and for the Secured Parties (as defined in
the Credit Agreement referred to below).

PRELIMINARY STATEMENT

The Company, certain Subsidiaries of the Company identified on Schedule 2.23 to
the Credit Agreement (together with the Company, the “Borrowers”), the
Administrative Agent, and the Lenders are entering into a Credit Agreement dated
as of the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). The Grantors are
entering into this Security Agreement in order to induce the Lenders to enter
into and extend credit to the Borrowers under the Credit Agreement.

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Terms Defined in Credit Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement.

1.2 Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC.

1.3 Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

“Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Amendment” shall have the meaning set forth in Section 4.4 hereof.



--------------------------------------------------------------------------------

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Collateral” shall have the meaning set forth in Article II.

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

“Commercial Tort Claims” means the commercial tort claims (as defined in the
UCC) of any Grantor, including each commercial tort claim specifically described
in Exhibit I.

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds in a Deposit Account, and
the Administrative Agent with respect to collection and Control of all deposits
and balances held in a deposit account maintained by such Loan Party with such
banking institution.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“Equipment” shall have the meaning set forth in Article 9 of the UCC.

“Event of Default” means an event described in Section 5.1.

“Excluded Equity” means any voting stock of any direct subsidiary of any Grantor
that is a controlled foreign corporation (as defined in Section 957 of the Code
(a “CFC”)) in excess of 65% of the total combined voting power of all classes of
stock of such CFC that are entitled to vote (within the meaning of
Section 1.956-2(c)(2) of the regulations of the United States Department of the
Treasury), except to the extent that a pledge hereunder of such excess voting
stock could not reasonably be expected to result in an adverse tax consequence
to such Grantor.

 

2



--------------------------------------------------------------------------------

“Excluded Property” means, collectively, with respect to any Grantor:

(a) all Excluded Equity;

(b) any contracts, Instruments, Chattel Paper, letters of credit, bonds,
guarantees or Documents (but not any Accounts arising thereunder) to which such
Grantor is now or hereafter a party, but only to the extent that such contract,
Instrument, Chattel Paper, letter of credit, bond, guarantee or Document
contains a term or is subject to a rule of law, statute or regulation that
validly restricts, prohibits or expressly requires the consent (which consent
has not been obtained after such Grantor’s request therefor) of a Person (other
than any Grantor or any of its Affiliates) to the creation, attachment or
perfection of the security interest granted herein, and any such restriction,
prohibition or requirement of consent is effective and enforceable under
applicable law and is not rendered ineffective by applicable law (including,
without limitation, pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC);

(c) any property now owned or hereafter acquired by such Grantor that is subject
to a purchase money Lien or a capital lease (in each case permitted under the
Credit Agreement) if the contractual obligation pursuant to which such Lien is
granted (or the documentation providing for such purchase money Lien or capital
lease) validly prohibits or expressly requires the consent (which consent has
not been obtained after such Grantor’s request therefor) of a Person (other than
any Grantor or any of its Affiliates) to the creation, attachment or perfection
of the security interest granted herein in such property;

(d) any “intent to use” Trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such “intent to use” Trademark
applications under applicable federal law;

(e) any real property owned by such Grantor;

(f) the Deposited Amounts, as such term is defined in the Acknowledgement dated
as November 20, 2012 from The Bank of New York Mellon Trust Company, N.A.; and

(g) any Equity Interest of any Foreign Subsidiary indirectly owned by such
Grantor;

provided, that “Excluded Property” shall not include any Proceeds, products,
substitutions or replacements of any Excluded Property (unless such Proceeds,
products, substitutions or replacements would themselves otherwise constitute
Excluded Property).

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

 

3



--------------------------------------------------------------------------------

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” means all Patents, Trademarks, Copyrights and any other
intellectual property.

“Inventory” shall have the meaning set forth in Article 9 of the UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all licenses of the foregoing whether as licensee or licensor;
(e) all income, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect thereto, including, without limitation, damages
and payments for past and future infringements thereof; (f) all rights to sue
for past, present, and future infringements thereof; and (g) all rights
corresponding to any of the foregoing throughout the world.

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement; provided, however,
that Pledged Collateral shall not include any Excluded Equity.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which any Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.

 

4



--------------------------------------------------------------------------------

“Supporting Obligation” shall have the meaning set forth in Article 9 of the
UCC.

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each of the Grantors hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under all personal property, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and whether owned or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which will be
collectively referred to as the “Collateral”), including:

 

  (i) all Accounts;

 

  (ii) all Chattel Paper;

 

  (iii) all Copyrights, Patents, Trademarks and Licenses;

 

  (iv) all Documents;

 

  (v) all Equipment;

 

  (vi) all Fixtures;

 

  (vii) all General Intangibles;

 

  (viii) all Goods;

 

  (ix) all Instruments;

 

5



--------------------------------------------------------------------------------

  (x) all Inventory;

 

  (xi) all Investment Property;

 

  (xii) all cash or cash equivalents;

 

  (xiii) all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

  (xiv) all Deposit Accounts with any bank or other financial institution;

 

  (xv) all Commercial Tort Claims; and

 

  (xvi) all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), proceeds of any insurance, indemnity, warranty or
guaranty, and rents, profits and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

to secure the prompt and complete payment and performance of the Secured
Obligations.

Notwithstanding the foregoing, the security interest created by this Security
Agreement shall not extend to, and the term “Collateral” shall not include, any
Excluded Property; provided, however, that if any Excluded Property would have
otherwise constituted Collateral, when such property ceases to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral. The Grantors shall, annually at the time
provided for the delivery of information in Section 4.15 hereof, if requested by
the Administrative Agent, identifying in reasonable detail the Excluded Property
and shall provide to the Administrative Agent such other information regarding
the Excluded Property as the Administrative Agent may reasonably request. From
and after the Closing Date, no Grantor shall permit to become effective in any
contracts, Instruments, Chattel Paper, letters of credit, bonds, guarantees or
Documents to which such Grantor is a party a provision that would restrict,
prohibit or require a consent of any Person to the creation, attachment or
perfection of the security interest granted herein, unless such Grantor
believes, in its reasonable judgment, that such restriction, prohibition or
requirement of consent is usual and customary in transactions of such type.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Administrative Agent and the Secured
Parties that:

3.1 Title, Authorization, Validity, Enforceability, Perfection and Priority.
Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(f), and has full power and

 

6



--------------------------------------------------------------------------------

authority to grant to the Administrative Agent the security interest in the
Collateral pursuant hereto. The execution and delivery by such Grantor of this
Security Agreement have been duly authorized by proper corporate, limited
liability company, limited partnership or partnership, as applicable,
proceedings, and this Security Agreement constitutes a legal, valid and binding
obligation of such Grantor and creates a security interest which is enforceable
against such Grantor in all Collateral it now owns or hereafter acquires,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed on Exhibit G, the Administrative
Agent will have a fully perfected first priority security interest in the
Collateral in which a security interest may be perfected by filing of a
financing statement under the UCC in such jurisdiction, subject only to Liens
permitted under Section 4.1(f).

3.2 Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

3.3 Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A; such Grantor has
no other places of business except those set forth in Exhibit A.

3.4 Collateral Locations. All of such Grantor’s locations where Collateral with
a value is excess of $5,000,000 is located are listed on Exhibit A. All of said
locations are owned by such Grantor except for locations (i) which are leased by
such Grantor as lessee and designated on Exhibit A and (ii) at which Inventory
is held in a public warehouse or is otherwise held by a bailee or on consignment
as designated on Exhibit A.

3.5 Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Except as disclosed on Exhibit A, such Grantor has not, during the
past five years, been known by or used any other corporate or fictitious name,
or been a party to any merger or consolidation, or been a party to any
acquisition.

3.6 Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor having a value in
excess of $2,000,000. All action by such Grantor necessary to protect and
perfect the Administrative Agent’s Lien on each item listed on Exhibit C
(including the delivery of all originals and the placement of a legend on all
Chattel Paper as required hereunder) has, to the extent requested by the
Administrative Agent, been duly taken. The Administrative Agent will have a
fully perfected first priority security interest in the Collateral listed on
Exhibit C, subject only to Liens permitted under Section 4.1(f).

 

7



--------------------------------------------------------------------------------

3.7 Accounts and Chattel Paper.

(a) The names of the obligors, amounts owing, due dates and other information
with respect to the Accounts and Chattel Paper owned by such Grantor are and
will be correctly stated in all material respects in all records of such Grantor
relating thereto.

3.8 Filing Requirements. None of the Equipment owned by such Grantor is covered
by any certificate of title, except for motor vehicles. None of the Collateral
owned by such Grantor is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) motor vehicles and
(b) Patents, Trademarks and Copyrights held by such Grantor and described in
Exhibit D. The legal description, county and street address of each property on
which any Fixtures having an aggregate value in excess of $2,000,000 owned by
such Grantor are located is set forth in Exhibit E together with the name and
address of the record owner of each such property.

3.9 No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated naming such Grantor as debtor has been filed or is of
record in any jurisdiction except for financing statements and security
agreements (a) naming the Administrative Agent on behalf of the Secured Parties
as the secured party, (b) in respect of Liens permitted under Section 6.02 of
the Credit Agreement and (c) for which the Administrative Agent has been
provided on or prior to the date hereof with either UCC-3 termination
statements, written security agreement releases or a written acknowledgement
from the applicable secured party of the termination of the applicable security
agreement.

3.10 Pledged Collateral.

Exhibit F sets forth a complete and accurate list of all Equity Interest
constituting Pledged Collateral and, to extent such Pledged Collateral has an
individual value in excess of $1,000,000, all other Pledged Collateral. Each
Grantor is the direct and sole beneficial owner and sole holder of record of the
Pledged Collateral listed on Exhibit F as being owned by it, free and clear of
any Liens, except for the security interest granted to the Administrative Agent
for the benefit of the Secured Parties hereunder or as permitted under
Section 6.02 of the Credit Agreement. Each Grantor further represents and
warrants that (i) all Pledged Collateral owned by it constituting an Equity
Interest has been (to the extent such concepts are relevant with respect to such
Pledged Collateral) duly authorized and validly issued, are fully paid and
non-assessable and constitute the percentage of the issued and outstanding
shares of stock (or other Equity Interests) of the respective issuers thereof
indicated in Exhibit F, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC of the applicable jurisdiction
as a result of actions by the issuer or otherwise, or, if such certificates are
not Securities, such Grantor has so informed the Administrative Agent so that
the Administrative Agent may take steps to perfect its security interest therein
as a General Intangible, and (iii) to the extent requested by the Administrative
Agent, all such Pledged Collateral held by a securities intermediary is covered
by a control agreement among such Grantor, the securities intermediary and the
Administrative Agent pursuant to which the Administrative Agent has Control.

 

8



--------------------------------------------------------------------------------

3.11 Intellectual Property.

3.11.1 Exhibit D contains a complete and accurate listing as of the Effective
Date of all Patents, Patent applications, Trademark registrations, applications
for registration of Trademarks, Copyright registrations and applications for
registration of Copyrights (“Registered Intellectual Property”) of each of the
Grantors. This Security Agreement is effective to create a valid and continuing
Lien on the Intellectual Property of the Grantors and, upon filing an
appropriate notice with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of appropriate
financing statements in the jurisdictions listed on Exhibit G, all action
necessary or desirable to protect and perfect the security interest in, to and
on each Grantor’s Patents, Trademarks or Copyrights has been taken and such
perfected security interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor. All of the Registered Intellectual
Property are to Grantors’ knowledge valid and subsisting, in good standing and
are recorded or is in the process of being recorded in the name of the
applicable Grantor, except as could not reasonably be expected to result in a
Material Adverse Effect.

3.11.2 Such Intellectual Property is valid, subsisting, unexpired (where
registered) and enforceable and has not been abandoned or, in the case of issued
Patents or registered Trademarks or Copyrights, adjudged invalid or
unenforceable, in whole or in part, except as could not be reasonably expected
to result in a Material Adverse Effect.

3.11.3 No Person other than the respective Grantor and such Grantor’s Affiliates
has any right or interest of any kind or nature in or to the Intellectual
Property, including any right to sell, license, lease, transfer, distribute, use
or otherwise exploit the Intellectual Property or any portion thereof outside of
the ordinary course of the respective Grantor’s business. Each Grantor has good,
marketable and exclusive title to, and the valid and enforceable power and right
to sell, license, transfer, distribute, use and otherwise exploit, its
Intellectual Property, except as could not be reasonably expected to result in a
Material Adverse Effect.

3.11.4 Each Grantor has taken or caused to be taken commercially reasonable
steps so that none of its Intellectual Property, the value of which to the
Grantors are contingent upon maintenance of the confidentiality thereof, have
been disclosed by such Grantor to any Person other than employees, contractors,
customers, representatives and agents of the Grantors who are parties to
customary confidentiality and nondisclosure agreements with the Grantors, except
as could not be reasonably expected to result in a Material Adverse Effect.

3.11.5 To each Grantor’s knowledge, no Person has violated, infringed upon or
breached, or is currently violating, infringing upon or breaching, any of the
rights of the Grantors to the Intellectual Property or has breached or is
breaching any duty or obligation owed to the Grantors in respect of the
Intellectual Property except where those breaches, individually or in the
aggregate, could not be reasonably expected to result in a Material Adverse
Effect.

3.11.6 No settlement or consents, covenants not to sue, nonassertion assurances,
or releases have been entered into by any Grantor or to which any Grantor is
bound that adversely affects its rights to own or use any Intellectual Property
except as could not be reasonably expected to result in a Material Adverse
Effect, in each case individually or in the aggregate.

 

9



--------------------------------------------------------------------------------

3.11.7 No Grantor has received any written notice that remains outstanding
challenging the validity, enforceability, or ownership of any Intellectual
Property except where those challenges could not reasonably be expected to
result in a Material Adverse Effect, and to such Grantor’s knowledge at the date
hereof there are no facts upon which such a challenge could be made.

3.11.8 Each Grantor owns directly or is entitled to use, by license or
otherwise, all Intellectual Property necessary for the conduct of any material
portion of such Grantor’s business.

3.11.9 Each Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all trademarks and has taken all
commercially reasonable action necessary to insure that all licensees of the
trademarks owned or licensed by such Grantor use such adequate standards of
quality, except where the failure to use adequate standards of quality could not
reasonably be expected to result in a Material Adverse Effect.

3.11.10 The consummation of the transactions contemplated by the Loan Documents
will not result in the termination or material impairment of any of the
Intellectual Property necessary for the conduct of any material portion of such
Grantor’s business.

3.12 Deposit Accounts and Securities Accounts. All of such Grantor’s Deposit
Accounts and Securities Accounts are listed on Exhibit B.

3.13 [Intentionally Omitted].

3.14 Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will (i) violate any applicable law or regulation in any
material respect, (ii) violate the charter, by-laws or other organizational
documents of such Grantor, (iii) violate or result in a default under any
indenture, agreement or other instrument binding upon and material to such
Grantor or its assets, or give rise to a right thereunder to require any payment
to be made by such Grantor (except for such violations, defaults and payment
requirements that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect), or (iv) result in the creation or
imposition of any Lien on any asset of such Grantor, except Liens created
pursuant to the Loan Documents.

ARTICLE IV

COVENANTS

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

4.1 General.

(a) Inspection. Such Grantor will permit the Administrative Agent or any Secured
Party, by its representatives and agents to inspect the Collateral in the
manner, and subject to the restrictions, set forth in Section 5.06 of the Credit
Agreement.

 

10



--------------------------------------------------------------------------------

(b) [Intentionally Omitted].

(c) Authorization to File Financing Statements; Ratification. Each Grantor
hereby authorizes the Administrative Agent to file, and if requested will
execute and deliver to the Administrative Agent, all financing statements and
other documents and take such other actions as may from time to time be
requested by the Administrative Agent in order to maintain a first priority
perfected security interest in and, if applicable, Control of, the Collateral,
subject to Liens permitted under Section 6.02 of the Credit Agreement; provided
that nothing herein shall be deemed to constitute an agreement to subordinate
any of the Liens of the Administrative Agent under the Loan Documents on the
Collateral to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets, whether now owned or hereafter acquired” or “all
personal property, whether now owned or hereafter acquired.”

(d) Further Assurances. Such Grantor will, if so reasonably requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent reasonably requests, statements and schedules further
identifying and describing the Collateral and such other reports and information
in connection with the Collateral as the Administrative Agent may reasonably
request, all in such reasonable detail as the Administrative Agent may specify.
Such Grantor also will take any and all actions necessary to defend title to the
Collateral owned by such Grantor and to defend the security interest of the
Administrative Agent in the Collateral and the priority thereof against all
claims and demands of all persons at any time claiming any interest therein
materially adverse to the Administrative Agent or any other Secured Party other
than Liens permitted hereunder or under the Credit Agreement, unless such
Grantor reasonably believes that it is in its best interest to not take on such
defense; provided that if such claim or demand concerns Equity Interests
constituting Pledged Collateral or such other Collateral to the extent such
other Collateral has a value in excess of $2,000,000, then no defense needs to
be taken if the Administrative Agent agrees in its sole but reasonable
discretion that it is in the best interest of such Grantor to not take on such
defense. Further, notwithstanding any other provision or requirement contained
herein, following the occurrence and continuance of an Event of Default, such
Grantor will, at the request of the Administrative Agent, execute and/or deliver
to the Administrative Agent, all financing statements, instruments and other
documents and take any and all other actions to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in all
Collateral, regardless of whether such action would not be required hereunder
due to the value of the Collateral or otherwise.

(e) Disposition of Collateral. No Grantor will sell, lease or otherwise dispose
of the Collateral except for dispositions specifically permitted pursuant to
Article VI of the Credit Agreement.

 

11



--------------------------------------------------------------------------------

(f) Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral except for Liens created under this Security Agreement and the other
Liens permitted under Section 6.02 of the Credit Agreement.

(g) Other Financing Statements. No Grantor will suffer to exist or authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral, except for any financing statement authorized under
Section 4.1(c) hereof, including Liens permitted under Section 6.02 of the
Credit Agreement. Such Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

(h) Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will (except to the extent permitted by the Credit
Agreement):

(i) preserve its existence and corporate structure as in effect on the Effective
Date;

(ii) not change its jurisdiction of organization;

(iii) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified in Exhibit A; and

(iv) not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1(e)) with an aggregate book value in excess of $5,000,000 at a
location other than a location specified in Exhibit A, (ii) change its name or
taxpayer identification number or (iii) change its mailing address,

unless, in each such case, such Grantor shall have given the Administrative
Agent not less than thirty (30) days’ prior written notice of such event or
occurrence and the Administrative Agent shall have either (x) reasonably
determined that such event or occurrence will not adversely affect the validity,
perfection or priority of the Administrative Agent’s security interest in the
Collateral, or (y) taken such steps (with the cooperation of such Grantor to the
extent necessary or advisable) as are necessary or advisable to properly
maintain the validity, perfection and priority of the Administrative Agent’s
security interest in the Collateral owned by such Grantor.

(i) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral and all agreements to which it is a
party or by which it is bound relating to the Collateral, in each case except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

4.2 Receivables.

(a) Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
in accordance with such Grantor’s customary business practices.

(b) Delivery of Invoices. Upon the request of the Administrative Agent, such
Grantor will deliver to the Administrative Agent promptly upon its request after
the occurrence and during the continuance of a Default or an Event of Default
duplicate invoices with respect to each Account bearing such language of
assignment as the Administrative Agent shall specify.

(c) Electronic Chattel Paper. If the Collateral of any Grantor shall become
electronic chattel paper with a value in excess of $2,000,000, then each
applicable Grantor shall take all steps necessary to grant the Administrative
Agent Control of such electronic chattel paper in accordance with the UCC and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

4.3 Maintenance of Goods. Such Grantor will, in accordance with its customary
business practices, do all things necessary to maintain, preserve, protect and
keep the Inventory and the Equipment in good repair, working order and saleable
condition (ordinary wear and tear excepted) and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except where the failure to do
so, individually or in the aggregate, could not reasonably be excepted to have a
Material Adverse Effect.

4.4 Delivery of Instruments, Securities, Chattel Paper and Documents. Each
Grantor will (a) deliver to the Administrative Agent promptly upon execution of
this Security Agreement the originals of all Chattel Paper with an individual
value in excess of $2,000,000, all Instruments with an individual value in
excess of $2,000,000 and all Securities constituting Collateral (if any then
exist), (b) hold in trust for the Administrative Agent upon receipt and promptly
thereafter deliver to the Administrative Agent, any Equity Interests (other than
Equity Interests of a domestic Immaterial Subsidiary) constituting Pledged
Collateral (to the extent certificated) and, unless otherwise instructed by the
Administrative Agent, any Chattel Paper with a value in excess of $2,000,000,
any Instrument with a value in excess of $2,000,000 and any other Security with
a value in excess of $2,000,000, (c) upon the Administrative Agent’s request,
deliver to the Administrative Agent (and thereafter hold in trust for the
Administrative Agent upon receipt and immediately deliver to the Administrative
Agent) any Document with a value in excess of $2,000,000 evidencing or
constituting Collateral and (d) promptly upon the Administrative Agent’s
reasonable request, deliver to the Administrative Agent a duly executed
amendment to this Security Agreement, in the form of Exhibit H hereto (the
“Amendment”), pursuant to which such Grantor will pledge such additional
Collateral described in clause (b) and (c) above. Such Grantor hereby authorizes
the Administrative Agent to attach each Amendment to this Security Agreement and
agrees that all additional Collateral set forth in such Amendments shall be
considered to be part of the Collateral.

4.5 Uncertificated Pledged Collateral and Other Investment Property. Each
Grantor will permit the Administrative Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or

 

13



--------------------------------------------------------------------------------

other types of Pledged Collateral and other Investment Property not represented
by certificates to mark their books and records with the numbers and face
amounts of all such uncertificated securities or, to the extent the same has a
value in excess of $2,000,000 other types of Pledged Collateral and Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. Such Grantor will, to the extent reasonably requested
by the Administrative Agent, exercise reasonable efforts to cause (a) the
issuers of uncertificated securities which are Pledged Collateral or Investment
Property and (b) any securities intermediary which is the holder of any Pledged
Collateral or Investment Property, to cause the Administrative Agent to have and
retain Control over such Pledged Collateral or Investment Property. Without
limiting the foregoing, to the extent requested by the Administrative Agent,
such Grantor will, with respect to Pledged Collateral or Investment Property
held with a securities intermediary, cause such securities intermediary to enter
into a control agreement with the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, giving the Administrative
Agent Control.

4.6 Pledged Collateral.

(a) Changes in Capital Structure of Issuers. Except as permitted in the Credit
Agreement or hereunder, the Grantor will not (i) permit or suffer any issuer of
an Equity Interest constituting Pledged Collateral to dissolve, liquidate,
retire any of its Equity Interests or other Instruments or Securities evidencing
ownership, reduce its capital, sell or encumber all or substantially all of its
assets or merge or consolidate with any other entity, or (ii) vote any Pledged
Collateral in favor of any of the foregoing.

(b) Issuance of Additional Securities. Except as expressly permitted under
Article VI of the Credit Agreement, no Grantor will permit or suffer the issuer
of an Equity Interest constituting Pledged Collateral to issue additional Equity
Interests, any right to receive the same or any right to receive earnings,
except to such Grantor.

(c) Registration of Pledged Collateral. Each Grantor will permit any
registerable Pledged Collateral to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders following the occurrence and during the continuance of an Event of
Default and without any further consent of such Grantor.

(d) Exercise of Rights in Pledged Collateral.

(i) Without in any way limiting the foregoing and subject to clause (ii) below,
the Grantors shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral for all purposes not inconsistent with this
Security Agreement, the Credit Agreement or any other Loan Document; provided
however, that no vote or other right shall be exercised or action taken which
would have the effect of impairing the rights of the Administrative Agent in
respect of the Pledged Collateral.

(ii) Each Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
with prior notice to such Grantor (provided that failure to provide such notice
shall not prevent

 

14



--------------------------------------------------------------------------------

the Administrative Agent or its nominee from exercising such rights), to
exercise all voting rights or other rights relating to the Pledged Collateral,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting Pledged Collateral as if it were the absolute owner thereof.

(iii) If any Grantor shall become entitled to receive or shall receive
(a) dividends and interest paid or payable other than in cash in respect of any
Pledged Collateral, and instruments and other non-cash property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral, or (b) to the extent in violation of the Credit Agreement,
any dividends or other distributions paid upon or in respect of any Pledged
Collateral upon the liquidation or dissolution of an issuer, such Grantor shall
accept the same as the agent of the Administrative Agent, hold the same in trust
for the Administrative Agent, segregated from the other property or funds of
such Grantor, and, to the extent the related Pledged Collateral is required to
be delivered hereunder, be forthwith delivered to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).

4.7 Intellectual Property.

(a) Each Grantor will use its best efforts to secure all consents and approvals
necessary or appropriate for the assignment to or benefit of the Administrative
Agent of any License material to such Grantor’s business held by such Grantor
and to enforce the security interests granted hereunder.

(b) Each Grantor shall notify the Administrative Agent promptly if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright (now or hereafter existing) material to such Grantor’s
business may become abandoned or dedicated other than by a decision made in the
ordinary course of business using reasonable business judgment, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Grantor’s ownership of any Patent, Trademark or Copyright material to such
Grantor’s business, its right to register the same, or to keep and maintain the
same.

(c) If any Grantor, either directly or through any agent, employee, licensee or
designee, files an application for the registration of any Patent, Trademark or
Copyright material to such Grantor’s business with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency, such Grantor shall promptly give the Administrative Agent written notice
thereof, and, upon reasonable request of the Administrative Agent, such Grantor
shall execute and deliver any and all security agreements as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s first
priority security interest on such Patent, Trademark or Copyright, and the
General Intangibles of such Grantor relating thereto or represented thereby.

4.8 Commercial Tort Claims. If the general counsel, president, chief executive
officer, corporate secretary, any vice president or any Financial Officer of any
Grantor identifies

 

15



--------------------------------------------------------------------------------

the existence of a commercial tort claim belonging to such Grantor in excess of
$2,000,000, then such Grantor shall promptly, and in any event within thirty
(30) days after the same is acquired by it, notify the Administrative Agent of
such commercial tort claim acquired by it and, upon the request of the
Administrative Agent, the Grantor shall execute and deliver an Amendment or
execute and deliver any other document reasonably requested by the
Administrative Agent to evidence the grant of a security interest therein in
favor of the Administrative Agent.

4.9 Letter-of-Credit Rights. If any Grantor is or becomes the beneficiary of a
letter of credit with a face amount in excess of $2,000,000, then after the
occurrence and during the continuance of a Default, such Grantor shall promptly,
and in any event within five Business Days after becoming a beneficiary, notify
the Administrative Agent thereof, and upon the Administrative Agent’s request,
such Grantor will take commercially reasonable efforts to cause each issuer of
each such letter of credit to consent to the assignment of any proceeds of such
letter of credit and any Letter-of-Credit Rights to give the Administrative
Agent Control of the Letter of Credit Rights to such letter of credit.

4.10 Federal, State or Municipal Claims. Each Grantor will promptly notify the
Administrative Agent of any Collateral which constitutes a claim in excess of
$2,000,000 against the United States government or any state or local government
or any instrumentality or agency thereof, the assignment of which claim is
restricted by federal, state or municipal law.

4.11 No Interference. Each Grantor agrees that it will not interfere with any
right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

4.12 Insurance. In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, at the reasonable request of the Administrative Agent, each Grantor shall
purchase and maintain flood insurance on such Collateral (including any personal
property which is located on any real property leased by such Loan Party within
a “Special Flood Hazard Area”). The amount of flood insurance required by this
Section shall be in an amount equal to the lesser of the total commitment or the
total replacement cost value of the improvements.

4.13 Collateral Access Agreements. The applicable Grantors shall use
commercially reasonable efforts to obtain and deliver to the Administrative
Agent within sixty (60) days after the Closing Date a Collateral Access
Agreement executed by the lessor of the Company’s headquarters located at 300
Granite Street, Suite 201, Braintree, MA 02184. Further, if requested to do so
by the Administrative Agent after the occurrence and during the continuance of a
Default, each Grantor will use commercially reasonable efforts to obtain within
sixty (60) days following any such request a Collateral Access Agreement from
the lessor of each leased property, mortgagee of owned property or bailee,
warehouseman or consignee with respect to any warehouse or processor or other
location where Collateral with a value in excess of $5,000,000 owned by such
Grantor is stored or located.

4.14 Deposit Account Control Agreements. Each Grantor will provide to the
Administrative Agent, upon the Administrative Agent’s request, a Deposit Account
Control

 

16



--------------------------------------------------------------------------------

Agreement duly executed on behalf of each bank or other financial institution in
which it maintains a Deposit Account in order to give the Administrative Agent
Control of such Deposit Account. Notwithstanding the foregoing, no Grantor shall
be required to deliver a Deposit Account Control Agreement for any Deposit
Account which does not hold an average daily amount of more than $1,000,000, for
any zero balance account, for any payroll account or for any Deposit Account
maintained with the Administrative Agent.

4.15 Updating of Exhibits to Security Agreement. The Company will provide the
Administrative Agent, on an annual basis, concurrently with the delivery of the
Compliance Certificate of a Financial Officer of the Company as required by
Section 5.01(c) of the Credit Agreement with respect to the financial statements
delivered for the second fiscal quarter of each fiscal year of the Company,
updated versions of the Exhibits to this Security Agreement; provided that if
there have been no changes to any such Exhibits since the previous updating
thereof required hereby, the Company shall indicate that there has been “no
change” to the applicable Exhibit(s).

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

5.1 Events of Default. The occurrence of any one or more of the Events of
Default (as defined in the Credit Agreement) shall constitute an Event of
Default hereunder.

5.2 Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may and at the direction of the Required Lenders shall,
exercise any or all of the following rights and remedies:

(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that this Section 5.2(a) shall
not be understood to limit any rights available to the Administrative Agent and
the Secured Parties prior to an Event of Default;

(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

(iv) without notice (except as specifically provided in Section 7.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private

 

17



--------------------------------------------------------------------------------

sale or sales (which sales may be adjourned or continued from time to time with
or without notice and may take place at any Grantor’s premises or elsewhere),
for cash, on credit or for future delivery without assumption of any credit
risk, and upon such other terms as the Administrative Agent may deem
commercially reasonable; and

(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

(b) The Administrative Agent, on behalf of the Secured Parties, may comply with
any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

(c) The Administrative Agent shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of the Administrative Agent and the other Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the applicable Grantor hereby
expressly releases.

(d) Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

(e) If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain outstanding Swap Obligations
and Banking Services Obligations, the Required Lenders may exercise the remedies
provided in this Section 5.2 upon the occurrence of any event which under the
documents establishing the Swap Obligations or Banking Services Obligations
would allow or require the termination or acceleration of any Swap Obligations
and Banking Services Obligations.

(f) Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.

 

18



--------------------------------------------------------------------------------

(g) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause
(a) above. Each Grantor also acknowledges that any private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit any Grantor or the
issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the applicable Grantor and the issuer would agree to do
so, but such Grantor shall not be required to participate in such sale if such
Grantor reasonably believes, after consultation with legal counsel, such sale is
not in accordance with applicable law.

(h) The Administrative Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale.

5.3 Grantors’ Obligations Upon Event of Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:

(a) assemble and make available to the Administrative Agent the Collateral and
all books and records relating thereto at any place or places specified by the
Administrative Agent, whether at the Grantors’ premises or elsewhere;

(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;

(d) comply with Section 4.1(d) of this Security Agreement; and

(e) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral.

 

19



--------------------------------------------------------------------------------

5.4 Grant of License. Each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to such Grantor) to use, license or sublicense,
following the occurrence and during the continuance of an Event of Default,
without charge, any intellectual property rights now owned or hereafter acquired
by such Grantor, and wherever the same may be located, and including in such
license access to all media in which any of the licensed items may be recorded
or stored and to all customer lists, computer software and programs used for the
compilation or printout thereof; provided that with respect to any (i) Patent,
(ii) rights in any Trademark outside the United States or (iii) know-how of such
Grantor, in each case, existing after the Effective Date, which such Grantor, in
its reasonable business judgment, subjects to, or intends to subject to, an
exclusive license or a license that contains a “most favored nations” clause,
such license granted in this clause (a) shall be effective upon the occurrence
and continuance of an Event of Default, and (b) irrevocably agrees that the
Administrative Agent may, following the occurrence and during the continuance of
an Event of Default, sell any of such Grantor’s Inventory directly to any
person, including without limitation persons who have previously purchased such
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Security
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Administrative Agent may finish any work in
process and affix any Trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

5.5 Waivers. Each Grantor hereby waives, to the fullest extent permitted by law,
notice of the time and place of any public sale or the time after which any
private sale or other disposition of all or any part of the Collateral may be
made. To the extent such notice may not be waived under applicable law, any
notice made shall be deemed reasonable if sent to the Company, addressed as set
forth in Article VIII, at least ten days prior to (i) the date of any such
public sale or (ii) the time after which any such private sale or other
disposition may be made.

ARTICLE VI

ATTORNEY IN FACT; PROXY

6.1 [Intentionally Omitted].

6.2 Authorization for Administrative Agent to Take Certain Action.

(a) Subject to Section 6.2(b) hereof, each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact (i) to execute on behalf of such Grantor as debtor and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (ii) to endorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Administrative
Agent

 

20



--------------------------------------------------------------------------------

in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Administrative Agent’s security interest in
the Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Administrative Agent
to the Secured Obligations as provided in the Credit Agreement, (vi) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens that are permitted under Section 6.02 of the Credit
Agreement), (vii) to contact Account Debtors for any reason, (viii) to demand
payment or enforce payment of the Receivables in the name of the Administrative
Agent or such Grantor and to endorse any and all checks, drafts, and other
instruments for the payment of money relating to the Receivables, (ix) to sign
such Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of such Grantor, assignments and
verifications of Receivables, (x) to exercise all of such Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Administrative Agent on demand for any
payment made or any expense incurred by the Administrative Agent in connection
with any of the foregoing; provided that, this authorization shall not relieve
such Grantor of any of its obligations under this Security Agreement or under
the Credit Agreement.

(b) All acts of said attorney or designee permitted hereunder are hereby
ratified and approved. The powers conferred on the Administrative Agent, for the
benefit of the Administrative Agent and other Secured Parties, under this
Section 6.2 are solely to protect the Administrative Agent’s interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
Lender to exercise any such powers. The Administrative Agent agrees that, except
for the powers granted in Section 6.2(a)(i)-(vi) and Section 6.2(a)(xvi), it
shall not exercise any power or authority granted to it unless an Event of
Default has occurred and is continuing.

6.3 Proxy. SUBJECT TO THE LAST SENTENCE OF THIS SECTION 6.3, EACH GRANTOR HEREBY
IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT AS THE PROXY AND
ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF SUCH GRANTOR WITH
RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE ANY OF THE
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES

 

21



--------------------------------------------------------------------------------

AND REMEDIES TO WHICH A HOLDER OF ANY OF THE PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, SUCH PROXY SHALL BE
EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY
TRANSFER OF ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER
THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY
OFFICER OR AGENT THEREOF).

6.4 Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER, NOR
ANY OF THEIR AFFILIATES, NOR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO
EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE
SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING
SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

ARTICLE VII

GENERAL PROVISIONS

7.1 Waivers. To the maximum extent permitted by applicable law, each Grantor
waives all claims, damages, and demands against the Administrative Agent or any
other Secured Party arising out of the repossession, retention or sale of the
Collateral, except such as arise solely out of the gross negligence or willful
misconduct of the Administrative Agent or such other Secured Party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Administrative
Agent or any other Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

7.2 Limitation on Administrative Agent’s and other Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent and each other Secured Party
shall use reasonable care with respect to the Collateral in its possession or
under its control. Neither the

 

22



--------------------------------------------------------------------------------

Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) if necessary to preserve the
Administrative Agent’s rights against any parties with respect to any of the
Collateral, to fail to obtain third party consents for access to Collateral to
be disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as such Grantor, for expressions of interest in acquiring all or
any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.2.

7.3 Compromises and Collection of Collateral. Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred

 

23



--------------------------------------------------------------------------------

and is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Administrative Agent in its sole
discretion shall determine or abandon any Receivable, and any such action by the
Administrative Agent shall be commercially reasonable so long as the
Administrative Agent acts in good faith based on information known to it at the
time it takes any such action.

7.4 Secured Party Performance of Grantors’ Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
such Grantor shall reimburse the Administrative Agent for any reasonable amounts
paid by the Administrative Agent pursuant to this Section 7.4. Each Grantor’s
obligation to reimburse the Administrative Agent pursuant to the preceding
sentence shall be a Secured Obligation payable on demand.

7.5 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.1(f), 4.1(h), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14,
5.3, or 7.6 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the other
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 7.5 shall be
specifically enforceable against the Grantors.

7.6 Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1(e) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(e))
shall be binding upon the Administrative Agent or the Secured Parties unless
such authorization is in writing signed by the Administrative Agent with the
consent or at the direction of the Required Lenders.

7.7 No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or Event of Default or an acquiescence
therein, and any single or partial exercise of any such right or remedy shall
not preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Security Agreement whatsoever shall be valid
unless in writing signed by the Administrative Agent with the concurrence or at
the direction of the Lenders required under Section 9.02 of the Credit Agreement
and then only to the extent in such writing specifically set forth. All rights
and remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Administrative Agent and the
Secured Parties until the Secured Obligations have been paid in full.

7.8 Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security

 

24



--------------------------------------------------------------------------------

Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable or not
entitled to be recorded or registered, in whole or in part. Any provision in any
this Security Agreement that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Security
Agreement are declared to be severable.

7.9 Reinstatement. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

7.10 Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Secured Parties and their respective successors and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

7.11 Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

7.12 Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of one primary counsel, one local and/or special counsel for each other relevant
jurisdiction or specialization, and additional counsel in light of actual or
potential conflicts of interest) paid or incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration, collection
and enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special

 

25



--------------------------------------------------------------------------------

audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

7.13 Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

7.14 Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until the earlier of (i) the satisfaction of the
conditions to the Collateral Fallaway (as defined in the Credit Agreement) set
forth in Section 9.18 of the Credit Agreement and (ii) (x) the Credit Agreement
has terminated pursuant to its express terms and (y) all of the Secured
Obligations have been indefeasibly paid in cash and performed in full (or with
respect to any outstanding Letters of Credit, a cash deposit has been delivered
to the Administrative Agent as required by the Credit Agreement) and no
commitments of the Administrative Agent or the Secured Parties which would give
rise to any Secured Obligations are outstanding; provided that following the
occurrence of the Collateral Reinstatement this Security Agreement shall
automatically be reinstated.

7.15 Entire Agreement. This Security Agreement and the other Loan Documents
embody the entire agreement and understanding among the Grantors and the
Administrative Agent relating to the Collateral and supersede all prior
agreements and understandings among the Grantors and the Administrative Agent
relating to the Collateral.

7.16 Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Security Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Security Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Grantors hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the Grantors agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Security Agreement or any other Loan Document
shall affect any right that the Administrative Agent or any other Secured Party
may otherwise have to bring any action or proceeding relating to this Security
Agreement or any other Loan Document against any Grantor or its properties in
the courts of any jurisdiction.

(c) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Security

 

26



--------------------------------------------------------------------------------

Agreement or any other Loan Document in any court referred to in paragraph
(b) of this Section. Each Grantor hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party to this Security Agreement irrevocably consents to service of
process in the manner provided for notices in Article VIII of this Security
Agreement, and each of the Grantor hereby appoints the Company as its agent for
service of process. Nothing in this Security Agreement or any other Loan
Document will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.

7.17 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

7.18 Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Administrative Agent and the Secured Parties, and
their respective successors, assigns, agents and employees, from and against any
and all liabilities, damages, penalties, suits, costs, and expenses of any kind
and nature (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent or any Secured
Party is a party thereto) imposed on, incurred by or asserted against the
Administrative Agent or the Secured Parties, or their respective successors,
assigns, agents and employees, in any way relating to or arising out of this
Security Agreement or any other Loan Document, or the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including,
without limitation, latent and other defects, whether or not discoverable by the
Administrative Agent or the Secured Parties or the Grantors, and any claim for
Patent, Trademark or Copyright infringement); provided, that such indemnity
shall not, as to the Administrative Agent or any Secured Party, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Secured Party.

7.19 Counterparts. This Security Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Security Agreement.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII

NOTICES

8.1 Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and with respect to any Guarantor, in care of the Company at the address of the
Company set forth in Section 9.01 of the Credit Agreement.

8.2 Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Secured Parties may change the address for service of notice upon
it by a notice in writing to the other parties.

ARTICLE IX

THE ADMINISTRATIVE AGENT

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

[Signature Pages Follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

GRANTORS: ALTRA HOLDINGS, INC. ALTRA INDUSTRIAL MOTION, INC. By:  

/s/ Christian Storch

Name:   Christian Storch Title:   Vice President and Chief Financial Officer

WARNER ELECTRIC INTERNATIONAL HOLDING, INC.

BOSTON GEAR LLC BAUER GEAR MOTOR LLC WARNER ELECTRIC TECHNOLOGY LLC INERTIA
DYNAMICS, LLC WARNER ELECTRIC LLC AMERIDRIVES INTERNATIONAL, LLC KILIAN
MANUFACTURING CORPORATION FORMSPRAG LLC NUTTALL GEAR L L C TB WOOD’S CORPORATION
TB WOOD’S INCORPORATED By:  

/s/ Glenn Deegan

Name:   Glenn Deegan Title:   Secretary

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

STATE OF    Massachusetts   )         ) SS    COUNTY OF    Norfolk   )   

The foregoing instrument was acknowledged before me this 16th day of November,
2012, by Christian Storch, Vice President and Chief Financial Officer of Altra
Holdings, Inc. and Altra Industrial Motion, Inc. (collectively, the
“Companies”), on behalf of said Companies.

 

/s/ Notary Public

Notary Public My commission expires: March 18, 2016

 

[NOTARY SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

STATE OF    Massachusetts   )         ) SS    COUNTY OF    Norfolk   )   

The foregoing instrument was acknowledged before me this 16th day of November,
2012, by Glenn Deegan, Secretary of Warner Electric International Holding, Inc.,
Boston Gear LLC, Bauer Gear Motor LLC, Warner Electric Technology LLC, Inertia
Dynamics, LLC, Warner Electric LLC, Ameridrives International, LLC, Kilian
Manufacturing Corporation, Formsprag LLC, Nuttal Gear L L C, TB Wood’s
Corporation, and TB Wood’s Incorporated (collectively, the “Companies”), on
behalf of said Companies.

 

/s/ Notary Public

Notary Public My commission expires: March 18, 2016

 

[NOTARY SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., As Administrative Agent By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Sr. Vice President

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT

EXHIBITS



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.5, 4.1(h)(iii), and 4.1(h)(iv) of Security
Agreement)

GRANTORS’ INFORMATION AND COLLATERAL LOCATIONS

NOTICE ADDRESS FOR ALL GRANTORS

c/o Altra Holdings, Inc.

300 Granite St., Suite 201

Braintree, MA 02184

Attention: Chief Financial Officer

Facsimile: (781) 843-0709

 

I. General Information

 

Name of Grantor    State    Entity Type    Org. No    Tax No. Altra Holdings,
Inc.    DE    C Corp.    3870357    61-1478870 Altra Industrial Motion, Inc.   
DE    C Corp.    3878606    30-0283143 Ameridrives International, LLC    DE   
LLC    2673483    54-1826102 Bauer Gear Motor LLC    DE    LLC    4940148   
27-5083480 Boston Gear LLC    DE    LLC    3822981    11-3723980 FORMSPRAG LLC
   DE    LLC    3534967    01-0712538 Inertia Dynamics, LLC    DE    LLC   
4046002    20-4221420 Kilian Manufacturing Corporation    DE    C Corp.   
0817664    06-0933715 Nuttall Gear L L C    DE    LLC    2765519    54-1856788
TB Wood’s Corporation    DE    C Corp.    2531112    25-1771145 TB Wood’s
Incorporated    PA    C Corp.    394660    23-1232420 Warner Electric
International Holding, Inc.    DE    C Corp.    3142042    54-1967086 WARNER
ELECTRIC LLC    DE    LLC    3142038    54-1967089 WARNER ELECTRIC TECHNOLOGY
LLC    DE    LLC    3142046    54-1967084

 

II. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business) and Mailing Address:

Chief Executive Office/Mailing Address of Each Grantor:

c/o Altra Holdings, Inc.

300 Granite St., Suite 201

Braintree, MA 02184

Attention: Chief Financial Officer

Facsimile: (781) 843-0709



--------------------------------------------------------------------------------

III. Other Entity Names in Past Five Year

 

Name of Entity

  

Fictitious Names

in the last five years

  

Previous Names in the last
five years

Ameridrives International, LLC   

Ameridrives Couplings,

Ameridrives Coupling Products,

Ameridrives Power Transmission

   None Bauer Gear Motor LLC    Bauer   

Altra Bauer LLC

Altra Bauer, LLC

Boston Gear LLC    Boston Gear    None FORMSPRAG LLC    Formsprag, Formsprag
Clutch, Marland, Marland Clutch    None Inertia Dynamics, LLC    Matrix, Warner
Electric    None Kilian Manufacturing Corporation    Kilian    None Nuttall Gear
L L C    Nuttall Gear, Delroyd Worm Gear    None TB Wood’s Corporation    None
   None TB Wood’s Incorporated    TB Wood’s    TB Wood’s Enterprises, Inc.
WARNER ELECTRIC LLC    Wichita Clutch, Warner Linear, Industrial Clutch    None

 

IV. Mergers or Acquisitions in the Past Five Years

 

Name of Entity

  

Transaction Description

  

Date

Bauer Gear Motor LLC    Acquired in asset purchase    05/29/11 TB Wood’s
Corporation    Merger of Forest Acquisition Corporation with and into TB Wood’s
Corporation    04/05/07 TB Wood’s Incorporated    Merger of TB Wood’s
Enterprises, Inc. and TB Wood’s Incorporated    12/21/11



--------------------------------------------------------------------------------

V. Locations of Collateral:

 

  (a) Properties Owned by the Grantors:

 

Grantor/Owner

  

Street

  

City

  

State

  

Country

  

ZIP

WARNER ELECTRIC LLC    449 Gardner Street    South Beloit    IL    USA    61080
WARNER ELECTRIC LLC    802 E. Short Street    Columbia City    IN    USA   
46725 FORMSPRAG LLC    23601 Hoover Road    Warren    MI    USA    48089 Kilian
Manufacturing Corporation    1728-36 Burnet Avenue    Syracuse    NY    USA   
13206 TB Wood’s Corporation    440 North Fifth Avenue    Chambersburg    PA   
USA    17201 Ameridrives International, LLC    1802 Pittsburgh Avenue    Erie   
PA    USA    16502 WARNER ELECTRIC LLC    2800 Fisher Road    Wichita Falls   
TX    USA    76302 TB Wood’s Corporation    2000 Clovis Barker Road    San
Marcos    TX    USA    78666

 

  (b) Properties Leased by the Grantors (Include Landlord’s Name):

 

Grantor/Lessee

  

Landlord

  

Street

  

City

  

State

  

Country

  

ZIP

Inertia Dynamics, LLC    Hitchcock Properties, LLC    31 Industrial Park Road   
New Hartford    CT    USA    06057 WARNER ELECTRIC LLC    Precision Realty
Corporation    722 E. Swihart Street    Columbia City    IN    USA    46725
Boston Gear LLC    John H.O. La Gatta    701 Carrier Drive    Charlotte    NC   
USA    28216 Nuttall Gear L L C    Wheatfield Business Park, LP.    2221 Niagara
Falls Boulevard    Niagara Falls    NY    USA    14304 Ameridrives
International, LLC    R. A. Burton Properties, LLC    1680 Cornell Road    Green
Bay    WI    USA    54313



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.12 of Security Agreement)

DEPOSIT ACCOUNTS

 

Name of Grantor

  

Name of Institution

  

Account Number

   Average Amount Held
in Deposit Account     

Description of

Deposit Account

Altra Industrial Motion Inc

   ***    ***              ***       ***

Altra Industrial Motion Inc

   ***    ***      ***       ***

Altra Industrial Motion Inc

   ***    ***      ***       ***

Altra Industrial Motion Inc

   ***    ***      ***       ***

TB Wood’s Incorporated

   ***    ***      ***       ***

Ameridrives International LLC

   ***    ***      ***       ***

Nuttall Gear LLC

   ***    ***      ***       ***

American Enterprises MPT Corp

   ***    ***      ***       ***

Kilian Manufacturing Corp

   ***    ***      ***       ***

Altra Bauer LLC

   ***    ***      ***       ***

Altra Industrial Motion Inc

   ***    ***      ***       ***

Altra Industrial Motion Inc

   ***    ***      ***       ***

Altra Industrial Motion Inc

   ***    ***      ***       ***

Altra Industrial Motion Inc

   ***    ***      ***       ***



--------------------------------------------------------------------------------

Name of Grantor

  

Name of Institution

  

Account Number

   Average Amount Held
in Deposit Account     

Description of

Deposit Account

Kilian Manufacturing Corp

   ***    ***      ***       ***

Kilian Manufacturing Corp

   ***    ***      ***       ***

TB Wood’s Incorporated

   ***    ***      ***       ***

SECURITIES ACCOUNTS

 

Grantor

  

Name and Address of the
Securities
Intermediary or
Issuer

  

Account Number

   Average Market Value
Held in Securities
Account     

Description of
Securities Account

Altra Industrial Motion, Inc.

   ***    ***      ***       ***

Altra Holdings, Inc.

   ***    ***      ***       ***

Altra Holdings, Inc.

   ***    ***      ***       ***

Altra Industrial Motion, Inc.

   ***    ***      ***       ***

Altra Industrial Motion, Inc.

   ***    ***      ***       ***

Altra Industrial Motion, Inc.

   ***    ***      ***       ***



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.6 of Security Agreement)

LETTER OF CREDIT RIGHTS

None

CHATTEL PAPER

None



--------------------------------------------------------------------------------

EXHIBIT D

(See Section 3.8 and 3.11 of Security Agreement)

INTELLECTUAL PROPERTY RIGHTS

PATENTS

 

Name of Grantor

  

Patent Description

  

Patent Number

  

Issue Date

See attached Consolidated Patent List         

PATENT APPLICATIONS

 

Name of Grantor

  

Patent Application

  

Application Filing Date

  

Application Serial Number

See attached Consolidated Patent List         

TRADEMARKS

 

Name of Grantor

  

Trademark

  

Registration Date

  

Registration Number

See attached Consolidated Trademark List         

TRADEMARK APPLICATIONS

 

Name of Grantor

  

Trademark Application

  

Application Filing Date

  

Application Serial Number

See attached Consolidated Trademark List         

COPYRIGHTS

 

Name of Grantor

  

Copyright

  

Registration Date

  

Registration Number

None         

COPYRIGHT APPLICATIONS

 

Name of Grantor

  

Copyright Application

  

Application Filing Date

  

Application Serial Number

None

        



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY LICENSES

 

Name of Grantor

  

Name of Agreement

  

Date of Agreement

  

Parties to Agreement

***    License Agreement    August 17, 2009    Ameridrives International, LLC
The Grantors own or license certain off-the-shelf software, which software is
ready-made and available for sale, lease, or license to the general public.   
      From time to time in the course of manufacturing products for their
customers, certain customers may grant the Grantors limited licenses to certain
of their intellectual property.         



--------------------------------------------------------------------------------

CONSOLIDATED IP LISTING



--------------------------------------------------------------------------------

DOMESTIC PATENTS

 

Grantor    Patent Name   

Patent

Number

   Issue Date

Ameridrives International, LLC

   Driveshaft With Sealed Slip Joint Seal    5,655,968    8/12/1997

Inertia Dynamics, LLC

   Power-Off Brake With Manual Release    5,915,507    6/29/1999

Inertia Dynamics, LLC

   Clutch System and Method    6,488,133    12/3/2002

Inertia Dynamics, LLC

   Electromagnetic Disk Brake With Rubber Friction Disk Braking Surface   
6,161,659†    12/19/2000

Kilian Manufacturing Corporation

   Bearing Assembly for a Steering Assembly    7,637,667    12/29/2009

TB Wood’s Incorporated

   Flexible Coupling with End Stress Relief Structure    5,611,732    6/16/1998

TB Wood’s Incorporated

   Flexible Coupling Device    7,390,265    3/18/1997

Warner Electric LLC

   Electromechanical screw drive actuator    6,927,513    8/9/2005

Warner Electric Technology LLC

   Clutch with spacer for supporting a bearing    5,285,882    2/15/1994

Warner Electric Technology LLC

   Rotor for electromagnetic coupling    5,305,865    4/26/1994

Warner Electric Technology LLC

   Sprag retainer with rotational restraint    5,337,869    8/16/1994

Warner Electric Technology LLC

   Electromagnetic coupling armature assembly adaptable to various types of hubs
   5,370,209    12/6/1994

Warner Electric Technology LLC

   Sound-damping armature assembly for an electromagnetic coupling    5,372,228
   12/13/1994

Warner Electric Technology LLC

   High strength electromagnetic coupling disc    5,445,259    8/29/1995

Warner Electric Technology LLC

   Clutch/brake assembly    5,549,186    8/27/1996

Warner Electric Technology LLC

   Method of manufacturing a component for an electromagnetic friction clutch
assembly    5,708,955    1/13/1998

Warner Electric Technology LLC

   Formlock shoes with flats    5,865,284    2/2/1999

Warner Electric Technology LLC

   Anti-slip insert for a backstopping clutch    6,257,388    7/10/2001

Warner Electric Technology LLC

   Armature for a Selectively Engageable and Disengageable Coupling    6,364,084
   4/2/2002

Warner Electric Technology LLC

   Armature for a Selectively Engageable and Disengageable Coupling    6,557,236
   5/6/2003

Warner Electric Technology LLC

   Drive assembly with lightweight backstopping clutch    7,261,196    8/28/2007

Warner Electric Technology LLC

   Balanced flow cooling water jacket    7,374,027    5/20/2008

Warner Electric Technology LLC

   Automatically releasable bidirectional overrunning clutch    7,389,863   
6/24/2008

Warner Electric Technology LLC

   Rotational coupling device    7,493,996    2/24/2009

Warner Electric Technology LLC

   Rotational coupling device    7,527,134    5/5/2009

Warner Electric Technology LLC

   Dual actuator friction brake assembly    7,556,128    7/7/2009



--------------------------------------------------------------------------------

Grantor    Patent Name   

Patent

Number

   Issue Date

Warner Electric Technology LLC

  

Liquid cooled brake assembly

   7,591,349    9/22/2009

Warner Electric Technology LLC

  

Rotational coupling device with sealed key

   7,721,864    5/25/2010

Warner Electric Technology LLC

  

Rotational coupling device

   7,732,959    6/8/2010

Warner Electric Technology LLC

  

Balanced flow cooling water jacket

   7,766,134    8/3/2010

Warner Electric Technology LLC

  

Dual actuator friction brake assembly

   7,900,752    3/8/2011

Warner Electric Technology LLC

  

Rotational coupling device

   7,975,818    7/12/2011

Warner Electric Technology LLC

  

Torque arm assembly for a backstopping clutch

   7,987,960    8/2/2011

Warner Electric Technology LLC

  

Safety control for releasable backstopping clutch

   8,038,575    10/18/2011

Warner Electric Technology LLC

  

Rotational coupling device with wear compensation structure

   8,123,012    2/28/2012

 

† Will lapse as of December, 2012.

DOMESTIC PATENT APPLICATIONS

 

Grantor    Patent Name   

Application

Number

   Filing Date

Inertia Dynamics, LLC

   Wrap Spring Clutch Coupling With Quick Release Feature    12/868,007   
8/25/2010

Inertia Dynamics, LLC

   Wrap Spring Clutch Coupling With Forced Spring Clearance Disengagement   
12/968,972    12/15/2010

Warner Electric Technology LLC

   Liquid Cooled Brake With Support Columns    11/670,698    2/2/2007

Warner Electric Technology LLC

   Rotational Coupling Device With Improved Drive Key Retention Structure   
12/048,638    3/14/2008

Warner Electric Technology LLC

   ***    ***    ***

Warner Electric Technology LLC

  

Rotational Coupling Device With Wear Compensation

Structure

   13/348,994    1/12/2012

Warner Electric Technology LLC

   ***    ***    ***

Warner Electric Technology LLC

   ***    ***    ***

Warner Electric Technology LLC

   ***    ***    ***



--------------------------------------------------------------------------------

Grantor    Patent Name   

Application

Number

   Filing
Date

Warner Electric Technology LLC

  

***

   ***    ***

Warner Electric Technology LLC

  

***

   ***    ***

Warner Electric Technology LLC

  

***

   ***    ***

FOREIGN PATENTS

 

Grantor    Mark    Country    Registration No.    Issue Date  

Warner Electric Technology LLC

  

Sprag retainer with rotational restraint

   Europe    EP0602889      6/22/1994   

Warner Electric Technology LLC

  

Sprag retainer with rotational restraint

   France    EP0602889      6/22/1994   

Warner Electric Technology LLC

  

Sprag retainer with rotational restraint

   Germany    EP0602889      6/22/1994   

Warner Electric Technology LLC

  

Sprag retainer with rotational restraint

   Italy    EP0602889      6/22/1994   

Warner Electric Technology LLC

  

Sprag retainer with rotational restraint

   United Kingdom    EP0602889      6/22/1994   

Warner Electric Technology LLC

  

Sprag retainer with rotational restraint

   Israel    107584      11/12/1993   

Warner Electric Technology LLC

  

Anti-slip insert for a backstopping clutch

   Israel    152385      8/5/2009   

Warner Electric Technology LLC

  

Anti-slip insert for a backstopping clutch

   Malaysia    MY-117,623-A      7/31/2004   

Warner Electric Technology LLC

  

Anti-slip insert for a backstopping clutch

   Singapore    92564      2/28/2005   

Warner Electric Technology LLC

  

Anti-slip insert for a backstopping clutch

   Turkey    TR2002 02428B      7/21/2003   

Warner Electric Technology LLC

  

Clutch with spacer for supporting a bearing

   Europe    EP0604190      9/3/1997   

Warner Electric Technology LLC

  

Clutch with spacer for supporting a bearing

   France    EP0604190      9/3/1997   

Warner Electric Technology LLC

  

Clutch with spacer for supporting a bearing

   Germany    EP0604190      9/3/1997   

Warner Electric Technology LLC

  

Clutch with spacer for supporting a bearing

   United Kingdom    EP0604190      9/3/1997   

Warner Electric Technology LLC

  

Rotor for electromagnetic coupling

   Europe    EP0614023      5/21/1997 1 

Warner Electric Technology LLC

  

Rotor for electromagnetic coupling

   France    EP0614023      5/21/1997 2 

 

1  Will lapse as of 03/13/2013

2  Will lapse as of 03/13/2013



--------------------------------------------------------------------------------

Grantor    Mark    Country    Registration No.    Issue Date  

Warner Electric Technology LLC

   Rotor for electromagnetic coupling    Germany    EP0614023      5/21/1997 3 

Warner Electric Technology LLC

   Rotor for electromagnetic coupling    United Kingdom    EP0614023     
5/21/1997 4 

Warner Electric Technology LLC

   Clutch/brake assembly    France    2,727,485      7/17/1998   

Warner Electric Technology LLC

   Clutch/brake assembly    Japan    3,723,872      9/30/2005   

Warner Electric Technology LLC

   Clutch/brake assembly    United Kingdom    2,295,656      8/12/1998   

Warner Electric Technology LLC

   Armature for a selectively engageable and disengageable coupling    Mexico   
232309      11/23/2005 5 

Warner Electric Technology LLC

   Rotational coupling device    Europe    EP1893884      11/25/2009   

Warner Electric Technology LLC

   Rotational coupling device    France    EP1893884      11/25/2009   

Warner Electric Technology LLC

   Rotational coupling device    Germany    EP1893884      11/25/2009   

Warner Electric Technology LLC

   Rotational coupling device    Italy    EP1893884      11/25/2009   

Warner Electric Technology LLC

   Rotational coupling device    Spain    EP1893884      11/25/2009   

Warner Electric Technology LLC

   Rotational coupling device    United Kingdom    EP1893884      11/25/2009   

Warner Electric Technology LLC

   Rotational coupling device    Mexico    275205      4/15/2010   

Warner Electric Technology LLC

   Rotational coupling device    Europe    EP1893883      4/13/2011   

Warner Electric Technology LLC

   Rotational coupling device    France    EP1893883      4/13/2011   

Warner Electric Technology LLC

   Rotational coupling device    Germany    EP1893883      4/13/2011   

Warner Electric Technology LLC

   Rotational coupling device    United Kingdom    EP1893883      4/13/2011   

Warner Electric Technology LLC

   Rotational coupling device    Japan    5052508      8/3/2012   

Warner Electric Technology LLC

   Rotational coupling device    Mexico    275206      4/15/2010   

Warner Electric Technology LLC

   Rotational coupling device    Europe    EP1893880      10/5/2011   

Warner Electric Technology LLC

   Rotational coupling device    France    EP1893880      10/5/2011   

Warner Electric Technology LLC

   Rotational coupling device    Germany    EP1893880      10/5/2011   

Warner Electric Technology LLC

   Rotational coupling device    Italy    EP1893880      10/5/2011   

Warner Electric Technology LLC

   Rotational coupling device    United Kingdom    EP1893880      10/5/2011   

Warner Electric Technology LLC

   Rotational coupling device    Japan    5043834      7/20/2012   

 

3  Will lapse as of 03/13/2013

4  Will lapse as of 03/13/2013

5  Will lapse as of 02/14/2015



--------------------------------------------------------------------------------

Grantor    Mark    Country    Registration
No.    Issue Date

Warner Electric Technology LLC

  

Rotational coupling device

   Mexico    282562    1/6/2011

Warner Electric Technology LLC

  

Rotational coupling device

   Japan    4961012    3/30/2012

Warner Electric Technology LLC

  

Rotational coupling device

   South Korea    10-1031611    4/20/2011

Warner Electric Technology LLC

  

Liquid cooled brake assembly

   Europe    EP1943433    4/14/2010

Warner Electric Technology LLC

  

Liquid cooled brake assembly

   Germany    EP1943433    4/14/2010

Warner Electric Technology LLC

  

Liquid cooled brake assembly

   Netherlands    EP1943433    4/14/2010

Warner Electric Technology LLC

  

Liquid cooled brake assembly

   Romania    EP1943433    4/14/2010

Warner Electric Technology LLC

  

Liquid cooled brake assembly

   Russia    EP1943433    4/14/2010

Warner Electric Technology LLC

  

Liquid cooled brake assembly

   United Kingdom    EP1943433    4/14/2010

Warner Electric Technology LLC

  

Liquid cooled brake assembly

   Mexico    285209    3/31/2011

Warner Electric Technology LLC

  

Liquid cooled brake assembly

   Singapore    141736    8/31/2009

Warner Electric Technology LLC

  

Balanced flow cooling water jacket

   Europe    EP1943434    10/6/2010

Warner Electric Technology LLC

  

Balanced flow cooling water jacket

   Germany    EP1943434    10/6/2010

Warner Electric Technology LLC

  

Balanced flow cooling water jacket

   Netherlands    EP1943434    10/6/2010

Warner Electric Technology LLC

  

Balanced flow cooling water jacket

   Romania    EP1943434    10/6/2010

Warner Electric Technology LLC

  

Balanced flow cooling water jacket

   Russia    EP1943434    10/6/2010

Warner Electric Technology LLC

  

Balanced flow cooling water jacket

   United Kingdom    EP1943434    10/6/2010

Warner Electric Technology LLC

  

Balanced flow cooling water jacket

   Mexico    294889    1/18/2012

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   Australia    2008214106    12/22/2011

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   Chile    48.344    3/27/2012

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   Europe    EP2115316    1/12/2011

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   Germany    EP2115316    1/12/2011

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   Netherlands    EP2115316    1/12/2011

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   Romania    EP2115316    1/12/2011

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   Russia    EP2115316    1/12/2011

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   United Kingdom    EP2115316    1/12/2011

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   Singapore    154159    9/30/2011

Warner Electric Technology LLC

  

Liquid cooled brake with support columns

   South Africa    2009/05050    9/29/2010

Warner Electric Technology LLC

  

Rotational coupling device with sealed key

   Europe    EP2286104    11/16/2011

Warner Electric Technology LLC

  

Rotational coupling device with sealed key

   France    EP2286104    11/16/2011

Warner Electric Technology LLC

  

Rotational coupling device with sealed key

   Germany    EP2286104    11/16/2011

Warner Electric Technology LLC

  

Rotational coupling device with sealed key

   United Kingdom    EP2286104    11/16/2011



--------------------------------------------------------------------------------

FOREIGN PATENT APPLICATIONS

 

Grantor    Mark    Country    Application No.    Filing Date

Inertia Dynamics, LLC

   Wrap spring clutch coupling with quick release feature    PCT   
PCT/US2011/48540    8/22/2011

Inertia Dynamics, LLC

   Wrap spring clutch coupling with forced spring clearance disengagement    PCT
   PCT/US2011/64649    12/13/2011

Warner Electric Technology LLC

   Torque arm assembly for a backstopping clutch    Australia    2008247581   
11/5/2009

Warner Electric Technology LLC

   Torque arm assembly for a backstopping clutch    Canada    200880020478.3   
12/16/2009

Warner Electric Technology LLC

   Safety control for releasable backstopping clutch    Australia    2009202888
   7/17/2009

Warner Electric Technology LLC

   Clutch/brake assembly    Germany    19544321.7    11/28/1995

Warner Electric Technology LLC

   Rotational coupling device    Japan    2008-515719    12/3/2007

Warner Electric Technology LLC

   Rotational coupling device    South Korea    10-2008-7000647    1/9/2008

Warner Electric Technology LLC

   Rotational coupling device    Mexico    MX/a/2010/004050    4/14/2010

Warner Electric Technology LLC

   Rotational coupling device    South Korea    10-2008-7000650    1/9/2008

Warner Electric Technology LLC

   Rotational coupling device    South Korea    10-2008-7000645    1/9/2008

Warner Electric Technology LLC

   Rotational coupling device    Europe    07754729.7    9/28/2008

Warner Electric Technology LLC

   Rotational coupling device with wear compensation structure    Europe   
09747974.5    5/10/2011

Warner Electric Technology LLC

   Rotational coupling device with wear compensation structure    Mexico   
MX/a/2011/004728    5/4/2011

Warner Electric Technology LLC

   Rotational coupling device with wear compensation structure    Japan   
2011-535600    5/10/2011

Warner Electric Technology LLC

   Rotational coupling device with wear compensation structure    South Korea   
10-2011-7012542    6/1/2011

Warner Electric Technology LLC

   ***    ***    ***    ***

Warner Electric Technology LLC

   ***    ***    ***    ***

Warner Electric Technology LLC

   Liquid cooled brake assembly    Brazil    PI 0618103-1    4/30/2008

Warner Electric Technology LLC

   Liquid cooled brake assembly    India    2125/CHENP/2008    4/29/2008

Warner Electric Technology LLC

   Balanced flow cooling water jacket    Brazil    PI 0618104-0    4/30/2008



--------------------------------------------------------------------------------

Grantor    Mark    Country    Application No.    Filing Date

Warner Electric Technology LLC

   Balanced flow cooling water jacket    India    2692/CHENP/2008    5/29/2008

Warner Electric Technology LLC

   Balanced flow cooling water jacket    Singapore    200802768-2.    4/11/2008

Warner Electric Technology LLC

   Liquid cooled brake with support columns    China    200880003823.2   
7/31/2009

Warner Electric Technology LLC

   Liquid cooled brake with support columns    Hong Kong    10101672.1   
2/12/2010

Warner Electric Technology LLC

   Rotational coupling device with sealed key    Canada    2724640    11/16/2010



--------------------------------------------------------------------------------

DOMESTIC TRADEMARK REGISTRATIONS

 

Grantor    Mark    Registration No.    Date

Altra Industrial Motion, Inc.

  

ALTRA INDUSTRIAL MOTION

   3,360,155    12/25/2007

Altra Industrial Motion, Inc.

  

A & Design (Altra Logo)

   3,146,781    9/19/2006

Altra Industrial Motion, Inc.

  

STIEBER

   4,018,722    8/30/2011

Altra Industrial Motion, Inc.

  

TORSI-LOCK

   4,061,095    11/22/2011

Ameridrives International, LLC

  

AMERICARDAN

   2,488,262    9/11/2001

Ameridrives International, LLC

  

AMERIDISC & Design

   802,185    1/18/1966

Ameridrives International, LLC

  

AMERIDRIVES

   2,168,489    6/23/1998

Ameridrives International, LLC

  

AMERIDRIVES

   4,022,613    9/6/2011

Ameridrives International, LLC

  

AMERIFLEX

   1,000,720    12/31/1974

Ameridrives International, LLC

  

AMERIGEAR

   2,951,600    5/17/2005

Ameridrives International, LLC

  

AMERILOC

   3,995,157    7/12/2011

Ameridrives International, LLC

  

THE AMERIGEAR FULLY CROWNED TOOTH

   2,980,971    8/2/2005

Boston Gear LLC

  

ACE

   1,771,190    5/18/1993

Boston Gear LLC

  

BEAR-N-BRONZ

   603,829    3/29/1955

Boston Gear LLC

  

BG & Design

   298,486    10/25/1932

Boston Gear LLC

  

BOST-BRONZ

   547,544    9/4/1951

Boston Gear LLC

  

BOST-BRONZ & Design

   612,905    9/27/1955

Boston Gear LLC

  

BOST-FLEX

   1,111,218    1/16/1979

Boston Gear LLC

  

BOSTON

   522,912    3/28/1950

Boston Gear LLC

  

BOSTON & Design

   1,374,572    12/10/1985

Boston Gear LLC

  

BOSTON GEAR

   905,805    1/12/1971

Boston Gear LLC

  

BOSTON GEAR

   905,846    1/12/1971

Boston Gear LLC

  

BOSTONE

   1,131,198    2/26/1980

Boston Gear LLC

  

BOS-TRONG & Design (stylized)

   837,074    10/17/1967

Boston Gear LLC

  

CENTRIC

   1,365,217    10/15/1985

Boston Gear LLC

  

CENTRIGARD

   3,374,068    1/22/2008

Boston Gear LLC

  

DCX

   1,689,927    6/2/1992

Boston Gear LLC

  

DCX PLUS

   1,794,125    9/21/1993

Boston Gear LLC

  

MOTOR MULTIPLIER

   1,131,648    3/11/1980

Boston Gear LLC

  

OPTIMOUNT

   670,192    11/25/1958

Boston Gear LLC

  

POSIVENT

   2,875,347    8/17/2004

Boston Gear LLC

  

RATOIPAX

   985,828    6/11/1974

Boston Gear LLC

  

RATIOTROL

   743,713    1/15/1963

Boston Gear LLC

  

STABILI SEAL

   3,131,135    8/15/2006

Formsprag LLC

  

BC MA

   3,850,875    9/21/2010

Formsprag LLC

  

CEBMAG

   1,352,456    8/6/1985

Formsprag LLC

  

CECON

   2,871,858    8/10/2004

Formsprag LLC

  

MARLAND

   2,667,819    12/31/2002

Inertia Dynamics LLC

  

UNIBRAKE

   809,205    5/31/1966

Kilian Manufacturing Corp.

  

HI TECH WORRY BEADS

   3,747,826    2/9/2010

Kilian Manufacturing Corp.

  

KILIAN

   1,216,354    11/16/1982

Nuttall Gear L L C

  

DELROYD

   3,025,384    12/13/2005

Nuttall Gear L L C

  

NGC & Design

   3,031,121    12/20/2005

Nuttall Gear L L C

  

NUTTALL

   3,031,120    12/20/2005

TB Wood’s Incorporated

  

ALL-PRO

   2,165,737    6/16/1998

TB Wood’s Incorporated

  

DECK & Design

   1,409,209    9/16/1986

TB Wood’s Incorporated

  

DISC-O-TORQUE

   859,264    10/29/1968

TB Wood’s Incorporated

  

DURA-FLEX

   1,116,828    4/24/1979

TB Wood’s Incorporated

  

FIRST IN COUPLINGS

   1,361,466    9/24/1985

TB Wood’s Incorporated

  

FORM-FLEX

   2,152,362    4/21/1998



--------------------------------------------------------------------------------

Grantor    Mark    Registration No.    Date

TB Wood’s Incorporated

  

G-FLEX

   3,501,631    9/16/2008

TB Wood’s Incorporated

  

POOLE

   2,191,918    9/29/1998

TB Wood’s Incorporated

  

QT POWER CHAIN

   2,723,745    6/10/2003

TB Wood’s Incorporated

  

ROTO-CAM

   859,263    10/29/1968

TB Wood’s Incorporated

  

SURE-FLEX & Design (stylized)

   668,649    10/21/1958

TB Wood’s Incorporated

  

SURE GRIP & Design (stylized)

   645,415    5/14/1957

TB Wood’s Incorporated

  

SURE-GRIP

   646,423    6/4/1957

TB Wood’s Incorporated

  

SURE-GRIP

   1,109,150    12/19/1978

TB Wood’s Incorporated

  

ULTRA-V

   1,001,969    1/21/1975

TB Wood’s Incorporated

  

ULTRA-V

   1,001,970    1/21/1975

TB Wood’s Incorporated

  

W TB WOOD’S & Design

   2,059,245    5/6/1997

Warner Electric Technology LLC

  

A-TRACK

   3,263,081    7/10/2007

Warner Electric Technology LLC

  

AQUAMAKKS

   3,490,449    8/19/2008

Warner Electric Technology LLC

  

AUTOGAP

   681,746    7/14/1959

Warner Electric Technology LLC

  

B-TRACK

   3,609,446    4/21/2009

Warner Electric Technology LLC

  

ELECTRO-MODULE

   838,675    11/14/1967

Warner Electric Technology LLC

  

ELECTRO-PACK

   741,888    12/11/1962

Warner Electric Technology LLC

  

F & Design

   743,735    1/15/1963

Warner Electric Technology LLC

  

FORMCHROME

   867,512    4/1/1969

Warner Electric Technology LLC

  

FORM-LOCK

   870,852    6/10/1969

Warner Electric Technology LLC

  

FORMSPRAG

   1,216,418    11/16/1982

Warner Electric Technology LLC

  

FORMSPRAG & Design

   444,642    1/15/1952

Warner Electric Technology LLC

  

GFR

   3,494,910    9/2/2008

Warner Electric Technology LLC

  

KOPPER KOOL

   1,258,259    11/22/1983

Warner Electric Technology LLC

  

LLH

   1,759,504    3/23/1993

Warner Electric Technology LLC

  

MAG STOP

   1,851,941    8/30/1994

Warner Electric Technology LLC

  

MESUR-FIL

   990,826    8/13/1974

Warner Electric Technology LLC

  

MISTRAL

   2,168,734    6/30/1998

Warner Electric Technology LLC

  

PCE

   1,136,601    6/3/1980

Warner Electric Technology LLC

  

SHEAVE-GRIP

   3,085,816    4/25/2006

Warner Electric Technology LLC

  

UNIDAMP

   1,795,619    9/28/1993

Warner Electric Technology LLC

  

UNIMODULE

   1,678,062    3/3/1992

Warner Electric Technology LLC

  

WARNER & Design (stylized)

   527,445    7/11/1950

Warner Electric Technology LLC

  

WARNER ELECTRIC

   726,202    1/9/1962

Warner Electric Technology LLC

  

WARNER ELECTRIC

   1,026,080    12/2/1975

Warner Electric Technology LLC

  

WARNER ELECTRIC

   3,287,916    9/4/2007

Warner Electric Technology LLC

  

WARNER LINEAR

   3,413,352    4/15/2008

Warner Electric Technology LLC

  

WICHITA

   1,565,483    11/14/1989

Warner Electric Technology LLC

  

WICHITA CLUTCH

   3,039,567    1/10/2006

DOMESTIC TRADEMARK APPLICATIONS

None.



--------------------------------------------------------------------------------

FOREIGN TRADEMARK REGISTRATIONS

 

Grantor    Mark    Country    Registration No.    Date

Altra Industrial Motion, Inc.

  

A & Design

   Australia    1185473    7/3/2007

Altra Industrial Motion, Inc.

  

A & Design

   Canada    TMA787507    1/17/2011

Altra Industrial Motion, Inc.

  

A & Design

   Europe    006067953    9/19/2006

Altra Industrial Motion, Inc.

  

A & Design

   Hong Kong    300906066    5/16/2008

Altra Industrial Motion, Inc.

  

A & Design

   India    890300    7/5/2007

Altra Industrial Motion, Inc.

  

A & Design

   Japan    5126277    3/11/2010

Altra Industrial Motion, Inc.

  

A & Design

   Mexico    1053502    4/4/2008

Altra Industrial Motion, Inc.

  

A & Design

   Singapore    T0715070C    8/12/2008

Altra Industrial Motion, Inc.

  

A & Design

   South Africa    2007/14502    7/6/2007

Altra Industrial Motion, Inc.

  

A & Design

   South Korea    40-0775102    5/11/2010

Altra Industrial Motion, Inc.

  

A & Design

   Taiwan    1310870    1/8/2009

Altra Industrial Motion, Inc.

  

A & Design

   Thailand    Kor296763    5/16/2008

Altra Industrial Motion, Inc.

  

STIEBER

   Madrid Protocol6    1127639    6/18/2012

Ameridrives International, LLC

  

AMERIDRIVES

   Madrid Protocol7    1088193    7/14/2011

Ameridrives International, LLC

  

AMERIDRIVES

   China    9303830    4/21/2012

Ameridrives International, LLC

  

AMERIGEAR

   Canada    UCA43128    6/11/1952

Boston Gear LLC

  

BEAR-N-BRONZ & Design

   Canada    TMA116839    2/5/1960

Boston Gear LLC

  

BG & Design

   Canada    TMA116836    2/5/1960

Boston Gear LLC

  

BOST-BRONZ

   Canada    TMA118130    5/20/1960

Boston Gear LLC

  

BOSTON

   France    1624494    4/12/1991

Boston Gear LLC

  

BOSTON GEAR

   Australia    522543    11/6/1989

Boston Gear LLC

  

BOSTON GEAR

   France    1624493    4/12/1991

Boston Gear LLC

  

BOSTON GEAR

   Mexico    473663    9/15/1994

Boston Gear LLC

  

BOSTON GEAR

   Mexico    658794    3/24/2000

Boston Gear LLC

  

BOSTON GEAR & Design

   Canada    TMA172185    10/23/1970

Boston Gear LLC

  

CENTRIC

   Canada    TMA324230    2/27/1987

Boston Gear LLC

  

CENTRIC

   United Kingdom    1259254    1/30/1986

Boston Gear LLC

  

RATIOPAX

   Canada    TMA208074    07/04/1975

Boston Gear LLC

  

RIGHT-90

   Canada    TMA143118    12/17/1965

Formsprag LLC

  

CECON

   Brazil    829095993    10/6/2009

Formsprag LLC

  

MARLAND

   Brazil    892096000    10/6/2009

Formsprag LLC

  

MARLAND

   Chile    906684    1/3/2011

Formsprag LLC

  

MARLAND

   India    1928881    4/8/2011

Formsprag LLC

  

MARLAND

   Peru    166335    7/27/2010

Formsprag LLC

  

MARLAND

   South Africa    2009/17809    9/11/2009

Formsprag LLC

  

MARLAND

   Madrid Protocol8    1024543    11/5/2009

Kilian Manufacturing Corp.

  

ARGOSY

   Canada    TMA332924    10/9/1987

Kilian Manufacturing Corp.

  

KILIAN

   Canada    TMA354757    4/21/1989

Kilian Manufacturing Corp.

  

KILROL

   Canada    TMA636222    3/29/2005

TB Wood’s Incorporated4

  

DURA FLEX

   Argentina    2425995    2/28/2011

TB Wood’s Incorporated

  

DURA-FLEX

   Europe (CTM)    000507277    10/2/2000

 

6  Protection extended to AU, CH, CN, JP, NO, RU, SG, UA

7  Request to extend protection pending in AU, CN, EU, JP, SG, VN

8  Protection extended to AU, CN, EP, RU



--------------------------------------------------------------------------------

Grantor    Mark    Country    Registration No.    Date

TB Wood’s Incorporated

  

DURA-FLEX

   Japan    4166483    7/10/1998

TB Wood’s Incorporated.

  

DURA-FLEX

   Mexico    552086    6/26/1997

TB Wood’s Incorporated

  

DURA-FLEX

   Taiwan    807300    7/1/1998

TB Wood’s Incorporated

  

DURA-FLEX

   United Kingdom    1105120    11/22/1978

TB Wood’s Incorporated

  

FORMFLEX

   Canada    TMA215307    8/13/1976

TB Wood’s Incorporated

  

FORM-FLEX

   Germany    1053953    9/16/1991

TB Wood’s Incorporated

  

FORMFLEX

   Japan    1975830    8/19/1987

TB Wood’s Incorporated

  

FORM-FLEX

   Mexico    670270    2/22/2001

TB Wood’s Incorporated

  

FORM-FLEX

   South Korea    140855    5/25/1987

TB Wood’s Incorporated

  

G-FLEX

   Canada    TMA767613    5/21/2010

TB Wood’s Incorporated

  

G-FLEX

   Mexico    1120117    9/10/2009

TB Wood’s Incorporated

  

QT POWER CHAIN

   Canada    TMA623038    10/20/2004

TB Wood’s Incorporated

  

QT POWER CHAIN

   Mexico    818826    1/26/2004

TB Wood’s Incorporated

  

SPEEDLIGN

   Canada    TMA665131    5/29/2006

TB Wood’s Incorporated

  

SPEEDLIGN

   France    1286266    6/19/1974

TB Wood’s Incorporated

  

SPEEDLIGN

   Germany    935511    9/17/1975

TB Wood’s Incorporated

  

SPEEDLIGN

   Mexico    896028    8/23/2005

TB Wood’s Incorporated

  

SPEEDLIGN

   United Kingdom    1029397    5/13/1974

TB Wood’s Incorporated

  

SUREFLEX

   Germany    926107    12/17/1974

TB Wood’s Incorporated

  

SUREFLEX

   Singapore    T82/02556B    5/21/1982

TB Wood’s Incorporated

  

SUREFLEX

   United Kingdom    998327    05/13/1982

TB Wood’s Incorporated

  

SURE-FLEX

   Benelux    0316801    10/20/1972

TB Wood’s Incorporated

  

SURE-FLEX

   Brazil    810924631    3/19/1985

TB Wood’s Incorporated

  

SURE-FLEX

   Canada    TMA380915    3/1/1991

TB Wood’s Incorporated.

  

SURE-FLEX

   France    023196347    11/27/2002

TB Wood’s Incorporated

  

SURE-FLEX

   Italy    1037180    9/25/1974

TB Wood’s Incorporated

  

SURE-FLEX

   Japan    1923250    12/24/1986

TB Wood’s Incorporated

  

SURE-FLEX

   Mexico    670271    8/30/2000

TB Wood’s Incorporated

  

SURE-FLEX

   Switzerland    405626    9/14/1992

TB Wood’s Incorporated

  

SURE-FLEX & Design (stylized)

   Australia    375472    5/13/1982

TB Wood’s Incorporated

  

SUREFLEX & Katakan

   Japan    1740947    1/23/1995

TB Wood’s Incorporated

  

W TB WOOD’S & Design

   Mexico    686987    2/22/2001

TB Wood’s Incorporated

  

WOOD’S@WORK

   Canada    TMA626975    11/29/2004

Warner Electric Technology LLC

  

AUTOGAP

   United Kingdom    795572    9/17/1959

Warner Electric Technology LLC

  

FORMCHROME

   Switzerland    P-412221    10/18/1994

Warner Electric Technology LLC

  

FORM-LOCK

   Switzerland    P-412226    10/18/1994

Warner Electric Technology LLC

  

FORMSPRAG

   Benelux    15729    1/21/1971

Warner Electric Technology LLC

  

FORMSPRAG

   Brazil    770219144    4/20/1982

Warner Electric Technology LLC

  

FORMSPRAG

   Canada    TMA108144    9/27/1957

Warner Electric Technology LLC

  

FORMSPRAG

   China    520390    5/30/1990



--------------------------------------------------------------------------------

Grantor    Mark    Country    Registration No.    Date

Warner Electric Technology LLC

  

FORMSPRAG

   France    1197077    3/10/1972

Warner Electric Technology LLC

  

FORMSPRAG

   Germany    708841    11/28/1957

Warner Electric Technology LLC

  

FORMSPRAG

   India    694707    5/11/2005

Warner Electric Technology LLC

  

FORMSPRAG

   Italy    781460    5/27/1958

Warner Electric Technology LLC

  

FORMSPRAG

   Japan    1169444    11/6/1975

Warner Electric Technology LLC

  

FORMSPRAG

   Japan    4018891    6/27/1997

Warner Electric Technology LLC

  

FORMSPRAG

   Mexico    205855    9/2/1977

Warner Electric Technology LLC

  

FORMSPRAG

   Spain    2006258 (3)    7/5/1996

Warner Electric Technology LLC

  

FORMSPRAG

   Sweden    83978    12/20/1957

Warner Electric Technology LLC

  

FORMSPRAG

   Switzerland    P-287755    4/26/1977

Warner Electric Technology LLC

  

FORMSPRAG

   United Kingdom    2380616    6/24/2005

Warner Electric Technology LLC

  

FORMSRPAG & Design

   Switzerland    P-412187    10/14/1994

Warner Electric Technology LLC

  

FORMSPRAG PCE

   Germany    998923    3/7/1980

Warner Electric Technology LLC

  

GFR

   Canada    TMA492416    4/6/1998

Warner Electric Technology LLC

  

GFR

   Germany    39733006    12/9/1997

Warner Electric Technology LLC

  

GFR

   Germany    39807235    3/27/1998

Warner Electric Technology LLC

  

GFR

   Mexico    631573    10/29/1999

Warner Electric Technology LLC

  

KOPPER KOOL

   Canada    TMA568894    10/16/2002

Warner Electric Technology LLC

  

KOPPER KOOL

   Germany    1039311    10/6/1982

Warner Electric Technology LLC

  

KOPPER KOOL

   Japan    1759530    4/23/1985

Warner Electric Technology LLC

  

KOPPER KOOL & Design

   Spain    1662162    6/5/1992

Warner Electric Technology LLC

  

MISTRAL

   Australia    564784    6/29/1993

Warner Electric Technology LLC

  

MISTRAL

   Finland    TM 142083    1/22/1996

Warner Electric Technology LLC

  

MISTRAL

   Japan    4033376    7/25/1997

Warner Electric Technology LLC

  

MISTRAL

   United Kingdom    1475775    6/27/1997

Warner Electric Technology LLC

  

PCE

   Japan    1551186    11/26/1982

Warner Electric Technology LLC

  

R L

   Switzerland    P-414247    1/31/1995



--------------------------------------------------------------------------------

Grantor    Mark    Country    Registration No.    Date

Warner Electric Technology LLC

  

SHEAVE-GRIP

   Canada    TMA728275    11/13/2008

Warner Electric Technology LLC

  

SHEAVE-GRIP

   Mexico    786246    3/31/2003

Warner Electric Technology LLC

  

STIEBER HEIDELBERG

   Germany    784371    2/24/1964

Warner Electric Technology LLC

  

WARNER

   Austria    36391    4/13/1957

Warner Electric Technology LLC

  

WARNER

   Benelux    0042990    6/15/1971

Warner Electric Technology LLC

  

WARNER

   Canada    UCA50550    4/20/1954

Warner Electric Technology LLC

  

WARNER

   Italy    1075774    11/26/1976

Warner Electric Technology LLC

  

WARNER

   Japan    452198    9/28/1954

Warner Electric Technology LLC

  

WARNER

   Mexico    92550    4/14/1958

Warner Electric Technology LLC

  

WARNER

   United Kingdom    792664    6/29/1959

Warner Electric Technology LLC

  

WARNER

   United Kingdom    710641    9/17/1952

Warner Electric Technology LLC

  

WARNER

   Vietnam    9997    12/11/1993

Warner Electric Technology LLC

  

WARNER & Design (stylized)

   France    1230455    4/18/1958

Warner Electric Technology LLC

  

WARNER & Design (stylized)

   Germany    674860    4/22/1955

Warner Electric Technology LLC

  

WARNER & Design (stylized)

   Switzerland    P-406103    10/11/1993

Warner Electric Technology LLC

  

WARNER ELECTRIC

   Canada    TMA134253    1/17/1964

Warner Electric Technology LLC

  

WARNER ELECTRIC

   France    1154742    8/1/1968

Warner Electric Technology LLC

  

WARNER ELECTRIC

   Germany    39552705 .8    12/12/1996

Warner Electric Technology LLC

  

WARNER ELECTRIC

   India    672106    12/22/2005

Warner Electric Technology LLC

  

WARNER ELECTRIC

   Italy    1091821    11/3/1986

Warner Electric Technology LLC

  

WARNER ELECTRIC

   Japan    1719848    10/31/1984

Warner Electric Technology LLC

  

WARNER ELECTRIC

   Japan    2294610    1/31/1991

Warner Electric Technology LLC

  

WARNER ELECTRIC

   Spain    2010756(0)    10/20/1997

Warner Electric Technology LLC

  

WARNER ELECTRIC

   Sweden    323081    4/25/1997

Warner Electric Technology LLC

  

WARNER ELECTRIC

   Switzerland    P-438835    3/27/1997

Warner Electric Technology LLC

  

WARNER ELECTRIC & Design

   Austria    50589    7/19/1963



--------------------------------------------------------------------------------

Grantor    Mark    Country    Registration No.    Date

Warner Electric Technology LLC

  

WARNER ELECTRIC & Design

   Benelux    0044210    6/28/1971

Warner Electric Technology LLC

  

WARNER ELECTRIC & Design

   Mexico    115936    1/1/1964

Warner Electric Technology LLC

  

WARNER ELECTRIC & Design

   Singapore    T82/01188Z    3/7/1988

Warner Electric Technology LLC

  

WARNER ELECTRIC & Design

   Sweden    109892    5/19/1964

Warner Electric Technology LLC

  

WARNER ELECTRIC & Design

   Taiwan    64628    6/16/1993

Warner Electric Technology LLC

  

WARNER LINEAR

   Australia    1125414    7/21/2006

Warner Electric Technology LLC

  

WARNER LINEAR

   Canada    TMA774406    7/30/2009

Warner Electric Technology LLC

  

WARNER LINEAR

   China    5655144    9/7/2009

Warner Electric Technology LLC

  

WARNER LINEAR

   Europe (CTM)    005214648    5/11/2007

Warner Electric Technology LLC

  

WARNER LINEAR

   Hong Kong    300685206    7/21/2006

Warner Electric Technology LLC

  

WARNER LINEAR

   Mexico    1060801    7/17/2008

Warner Electric Technology LLC

  

WARNER LINEAR

   Korea, South    40-0720036    8/7/2007

Warner Electric Technology LLC

  

WARNER LINEAR

   Singapore    T06/20041C    9/26/2006

Warner Electric Technology LLC

  

WARNER LINEAR

   Taiwan    1264315    6/1/2007

Warner Electric Technology LLC

  

WARNER LINEAR

   Thailand    Kor275083    10/26/2006

Warner Electric Technology LLC

  

WICHATA

   United Kingdom    783301    10/29/1958

Warner Electric Technology LLC

  

WICHITA

   Australia    640944    8/5/1996

Warner Electric Technology LLC

  

WICHITA

   Benelux    62029    9/20/1971

Warner Electric Technology LLC

  

WICHITA

   Brazil    006788939    10/10/1978

Warner Electric Technology LLC

  

WICHITA

   Canada    TMA120129    9/19/1958

Warner Electric Technology LLC

  

WICHITA

   Chile    877058    6/25/1999

Warner Electric Technology LLC

  

WICHITA

   China    520391    5/30/1990

Warner Electric Technology LLC

  

WICHITA

   Colombia    121609    2/26/1987

Warner Electric Technology LLC

  

WICHITA

   Denmark    VR 1959 00081    1/17/1959

Warner Electric Technology LLC

  

WICHITA

   France    1248360    9/19/1958

Warner Electric Technology LLC

  

WICHITA

   India    694708    1/9/2004

Warner Electric Technology LLC

  

WICHITA

   Israel    57106    6/9/1988



--------------------------------------------------------------------------------

Grantor    Mark    Country    Registration No.    Date

Warner Electric Technology LLC

  

WICHITA

   Italy    847574    11/19/1959

Warner Electric Technology LLC

  

WICHITA

   Japan    2246130    7/30/1990

Warner Electric Technology LLC

  

WICHITA

   Korea, South    0108661    1/8/1985

Warner Electric Technology LLC

  

WICHITA

   Mexico    95017    12/9/1958

Warner Electric Technology LLC

  

WICHITA

   Peru    54452    4/27/1999

Warner Electric Technology LLC

  

WICHITA

   South Africa    81/6897    9/17/1981

Warner Electric Technology LLC

  

WICHITA

   Spain    1045719    4/5/1984

Warner Electric Technology LLC

  

WICHITA

   Taiwan    245903    5/16/1984

Warner Electric Technology LLC

  

WICHITA

   United Kingdom    2192400    9/29/2000

Warner Electric Technology LLC

  

WICHITA & Design (stylized)

   Argentina    1970585    2/16/2004

Warner Electric Technology LLC

  

WICHITA & Design (stylized)

   Switzerland    P-300175    10/9/1979

FOREIGN TRADEMARK APPLICATIONS

 

Grantor    Mark    Country    Application
No.    Date

Altra Industrial Motion, Inc.

  

A & Design

   Brazil    829278044    7/31/2007

Altra Industrial Motion, Inc.

  

A ALTRA INDUSTRIAL MOTION & Design

   China    9376224    4/22/2011

Ameridrives International, LLC

  

AMERIDRIVES

   Brazil    831180242    08/02/2011

Formsprag LLC

  

BC MA

   Brazil    901417858    1/22/2009

Formsprag LLC

  

CEBMAG

   Brazil    829095985    4/13/2007



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.8 of Security Agreement)

FIXTURES

 

Legal Description of County and Street Address of Property where Fixture is
Located

  

Name and Address of Record Owner

440 North Fifth Avenue, Chambersburg, PA, 17201    TB Wood’s Corporation      
  



--------------------------------------------------------------------------------

EXHIBIT F

(See Section 3.10 of Security Agreement and Definition of “Pledged Collateral”)

PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

EQUITY INTERESTS

 

Grantor/ Owner

  

Issuer

   Certificate
Number(s)      Total
Number of
Shares
Outstanding     Number of
Shares
Owned by
Grantor    

Class of Stock/ Share

   Percentage
of
Outstanding
Shares
Owned by
Grantor     Percentage
Pledged   Altra Holdings, Inc.    Altra Industrial Motion, Inc.      C-2        
1,000        1,000      Common Stock, $0.001 par value      100 %      100 % 
Altra Industrial Motion, Inc.    Warner Electric LLC      002         1        1
     LLC Interests      100 %      100 %  Altra Industrial Motion, Inc.   
Warner Electric Technology LLC      002         1        1      LLC Interests   
  100 %      100 %  Altra Industrial Motion, Inc.    Boston Gear LLC      001   
     1        1      LLC Interests      100 %      100 %  Altra Industrial
Motion, Inc.    Kilian Manufacturing Corporation      102         10        10
     Stock, no par value      100 %      100 %  Altra Industrial Motion, Inc.   
Warner Electric International Holding, Inc.      2         1,000        1,000   
  Stock, $1.00 par value      100 %      100 %  Altra Industrial Motion, Inc.   
Inertia Dynamics, LLC      002         100 %      100 %    LLC Interests     
100 %      100 %  Altra Industrial Motion, Inc.    TB Wood’s Corporation     
C-1         1,000        1,000      Common Stock, $0.01 par value      100 %   
  100 %  Altra Industrial Motion, Inc.    Ameridrives International, LLC     
002         100 %      100 %    LLC Interests      100 %      100 %  Altra
Industrial Motion, Inc.    Nuttall Gear L L C      002         1        1     
LLC Interests      100 %      100 % 



--------------------------------------------------------------------------------

Grantor/ Owner

  

Issuer

   Certificate
Number(s)    Total Number
of Shares
Outstanding     Number of
Shares Owned
by Grantor    

Class of Stock/ Share

   Percentage
of
Outstanding
Shares
Owned by
Grantor     Percentage
Pledged  

Altra Industrial Motion, Inc.

   Formsprag LLC    005      861,429        861,429      Units      100 %     
100 % 

TB Wood’s Corporation

   TB Wood’s Incorporated    2      1,125,000        1,125,000      Common
Stock, $0.10 par value      100 %      100 % 

Boston Gear LLC

   Bauer Gear Motor LLC    001      100 %      100 %    LLC Interests      100
%      100 % 

TB Wood’s Incorporated

   T.B. Wood’s Canada Ltd.    1015      3,415        3,415      Common Shares   
  100 %      65 % 

TB Wood’s Incorporated

   Industrial Blaju, S.A. de C.V.    2      25,229,382        25,229,382     
Capital Stock, $1.00 par value      100 %      65 % 

Kilian Manufacturing Corporation

   Kilian Canada ULC    1      300        300      Common Shares, no par value
     100 %      65 % 

Warner Electric International Holding, Inc.

   Warner Electric UK Group Ltd.    6      2,456,508        2,456,508     
Ordinary Shares of £1 each, fully paid      100 %      65 % 

Warner Electric International Holding, Inc.

   Warner Electric Group GmbH    Uncertificated     
  €25,000
share capital   
      
  €25,000
share capital   
          100 %      65 % 

Warner Electric International Holding, Inc.

   Warner Electric (Netherlands) Holding, B.V.    Uncertificated      18,200   
    18,200           100 %      65 % 

Warner Electric International Holding, Inc.

   Altra Industrial Motion Netherlands C.V.    Uncertificated      100 %     
99.9 %    Partnership Interests      99.9 %      65 % 



--------------------------------------------------------------------------------

INSTRUMENTS

 

Grantor (owner of Record of such Instrument)

  

Issuer

  

Instrument Description

None      

BONDS

 

Name of Grantor

  

Issuer

  

Number

  

Face Amount

  

Coupon Rate

  

Maturity

None               

GOVERNMENT SECURITIES

 

Name of Grantor

  

Issuer

  

Number

  

Type

  

Face Amount

  

Coupon Rate

  

Maturity

None                  

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

  

Issuer

  

Description of Collateral

  

Percentage Ownership Interest

See below.         

Existing Joint Ventures

Warner Electric LLC holds 40% of Elastomeric Actuators Inc.



--------------------------------------------------------------------------------

EXHIBIT G

(See Sections 3.1 and 3.11 of Security Agreement)

FILING OFFICES FOR FINANCING STATEMENTS

 

Name of Grantor    Jurisdiction Altra Holdings, Inc.    DE Altra Industrial
Motion, Inc.    DE Ameridrives International, LLC    DE Bauer Gear Motor LLC   
DE Boston Gear LLC    DE FORMSPRAG LLC    DE Inertia Dynamics, LLC    DE Kilian
Manufacturing Corporation    DE Nuttall Gear L L C    DE TB Wood’s Corporation
   DE TB Wood’s Incorporated    PA Warner Electric International Holding, Inc.
   DE WARNER ELECTRIC LLC    DE WARNER ELECTRIC TECHNOLOGY LLC    DE



--------------------------------------------------------------------------------

EXHIBIT H

(See Section 4.4 of Security Agreement)

AMENDMENT

This Amendment, dated [            ,        ] is delivered pursuant to
Section[s] [4.4][4.8] of the Security Agreement referred to below. All defined
terms herein shall have the meanings ascribed thereto or incorporated by
reference in the Security Agreement. The undersigned hereby certifies that the
representations and warranties in Article III of the Security Agreement are and
continue to be true and correct. The undersigned further agrees that this
Amendment may be attached to that certain Pledge and Security Agreement, dated
November [    ], 2012 among the undersigned, as a Grantor, the other Grantors
party thereto and JPMorgan Chase Bank, N.A., as the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Security Agreement”), and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in the Security Agreement.

 

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT

EQUITY INTERESTS

 

Grantor/Owner

   Issuer    Certificate
Number(s)    Total
Number of
Shares
Outstanding    Number of
Shares
Owned by
Grantor    Class of
Stock/
Share    Percentage of
Outstanding
Shares
Owned by
Grantor    Percentage
Pledged                                                                        
                                

INSTRUMENTS

 

Grantor (owner of Record of such Instrument)

  

Issuer

  

Instrument Description

                 

BONDS

 

Grantor/Owner

  

Issuer

  

Number

  

Face Amount

  

Coupon Rate

  

Maturity

                                                           

GOVERNMENT SECURITIES

 

Grantor/Owner

  

Issuer

  

Number

  

Type

  

Face Amount

  

Coupon Rate

  

Maturity

                                                                       



--------------------------------------------------------------------------------

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Grantor/Owner

  

Issuer

  

Description of Collateral

  

Percentage Ownership

         Interest

[Add description of custody accounts or arrangements with securities
intermediary, if applicable]

COMMERCIAL TORT CLAIMS

 

Description of Claim

  

Parties

  

Case Number; Name of Court

where Case was Filed

           



--------------------------------------------------------------------------------

EXHIBIT I

COMMERCIAL TORT CLAIMS

 

Grantor

  

Description of Claim

  

Parties

  

Case Number; Name of Court

where Case was Filed

None         



--------------------------------------------------------------------------------

ANNEX I

SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT

Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of November [    ], 2012, made by Altra Holdings, Inc., a
Delaware corporation (the “Company”), the Subsidiaries of the Company listed on
the signature pages thereto and any additional Subsidiaries, including the
undersigned, which become parties thereto by executing a Supplement in
substantially the form hereof (all such Subsidiaries, together with the Company,
the “Grantors”), in favor of the Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Agreement.

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[                    ] [corporation/limited liability company/limited
partnership] (“New Grantor”) agrees to become, and does hereby become, a Grantor
under the Agreement and agrees to be bound by the Agreement as if originally a
party thereto. By its execution below, the undersigned represents and warrants
as to itself that all of the representations and warranties contained in the
Agreement are true and correct in all respects as of the date hereof. New
Grantor represents and warrants that the supplements to the Exhibits to the
Agreement attached hereto are true and correct in all respects and such
supplements set forth all information required to be scheduled under the
Agreement. New Grantor shall take all steps necessary and required under the
Agreement to perfect, in favor of the Administrative Agent, a first-priority
security interest in and lien against New Grantor’s Collateral.

IN WITNESS WHEREOF, the New Grantor has executed and delivered this Annex I
counterpart to the Agreement as of this      day of              , 201[    ].

 

[NAME OF NEW GRANTOR] By:  

 

Title:  

 